 

 

Credit Agreement

among

Bluegreen Corporation, a Florida corporation,
as Borrower,

The Guarantors
from time to time party hereto,

The Lenders

from time to time party hereto,

and

Fifth Third Bank, an Ohio banking corporation,

as Administrative Agent and L/C Issuer

Dated as of November 5, 2014

 

Fifth Third Bank, as Lead Arranger and Sole Book Runner

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

SectionHeadingPage

Section 1.Definitions; Interpretation1

Section 1.1.Definitions1

Section 1.2.Interpretation24

Section 1.3.Change in Accounting Principles25

Section 1.4.Rounding25

Section 2.The Credit Facilities25

Section 2.1.[Reserved]25

Section 2.2.Commitments25

Section 2.3.Letters of Credit26

Section 2.4.Applicable Interest Rates29

Section 2.5.Manner of Borrowing Loans and Designating Applicable Interest
Rates30

Section 2.6.Minimum Borrowing Amounts; Maximum Eurodollar Loans33

Section 2.7.Maturity of Loans33

Section 2.8.Prepayments33

Section 2.9.Place and Application of Payments34

Section 2.10.Voluntary Commitment Terminations36

Section 2.11.Swing Loans36

Section 2.12.Evidence of Indebtedness38

Section 2.13.Fees39

Section 3.Conditions Precedent39

Section 3.1.All Credit Events39

Section 3.2.Initial Credit Event40

Section 4.The Collateral and Guaranties44

Section 4.1.Collateral44

Section 4.2.Liens on Real Property44

Section 4.3.Guaranties44

Section 4.4.Further Assurances44

Section 4.5.Cash Collateral45

Section 5.Representations and Warranties46

Section 5.1.Organization and Qualification46

Section 5.2.Authority and Enforceability47

Section 5.3.Financial Reports47

Section 5.4.No Material Adverse Change47

Section 5.5.Litigation and Other Controversies48

Section 5.6.True and Complete Disclosure48





-1-

--------------------------------------------------------------------------------

 

 

Section 5.7.Use of Proceeds; Margin Stock48

Section 5.8.Taxes Generally; Property Taxes and Fees48

Section 5.9.ERISA49

Section 5.10.Subsidiaries49

Section 5.11.Compliance with Laws49

Section 5.12.Environmental Matters50

Section 5.13.Investment Company51

Section 5.14.Intellectual Property51

Section 5.15.Good Title51

Section 5.16.Labor Relations51

Section 5.17.Governmental Authority and Licensing51

Section 5.18.Approvals51

Section 5.19.Affiliate Transactions52

Section 5.20.Solvency52

Section 5.21.Brokers Generally; No Broker Fees; Brokers Generally52

Section 5.22.No Default52

Section 5.23.OFAC52

Section 5.24.Other Agreements and Documents52

Section 6.Covenants53

Section 6.1.Information Covenants53

Section 6.2.Inspections; Field Examinations56

Section 6.3.Maintenance of Property and Insurance; Environmental Matters56

Section 6.4.Compliance with Laws57

Section 6.5.ERISA57

Section 6.6.Payment of Taxes57

Section 6.7.Preservation of Existence57

Section 6.8.Contracts with Affiliates58

Section 6.9.Restrictions or Changes and Amendments58

Section 6.10.Change in the Nature of Business58

Section 6.11.Indebtedness58

Section 6.12.Liens60

Section 6.13.Consolidation, Merger, and Sale of Assets61

Section 6.14.Advances, Investments, and Loans62

Section 6.15.Restricted Payments62

Section 6.16.Limitation on Restrictions62

Section 6.17.Restrictive Covenants62

Section 6.18.Limitation on the Creation of Subsidiaries; Sales and Marketing
Agreements62

Section 6.19.Operating Accounts63

Section 6.20.Financial Covenants63

Section 6.21.Compliance with OFAC Sanctions Programs63

Section 7.Events of Default and Remedies64

Section 7.1.Events of Default64





‑2‑

--------------------------------------------------------------------------------

 

 

Section 7.2.Non‑Bankruptcy Defaults66

Section 7.3.Bankruptcy Defaults67

Section 7.4.Collateral for Undrawn Letters of Credit67

Section 7.5.Notice of Default67

Section 8.Change in Circumstances and Contingencies67

Section 8.1.Funding Indemnity67

Section 8.2.Illegality68

Section 8.3.Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR68

Section 8.4.Increased Costs69

Section 8.5.Discretion of Lender as to Manner of Funding70

Section 8.6.Defaulting Lenders70

Section 9.The Administrative Agent73

Section 9.1.Appointment and Authorization of Administrative Agent73

Section 9.2.Administrative Agent and Its Affiliates73

Section 9.3.Exculpatory Provisions74

Section 9.4.Reliance by Administrative Agent75

Section 9.5.Delegation of Duties75

Section 9.6.Non-Reliance on Administrative Agent and Other Lenders76

Section 9.7.Resignation of Administrative Agent and Successor Administrative
Agent76

Section 9.8.L/C Issuer and Swing Line Lender.77

Section 9.9.Hedging Liability and Bank Product Liability Arrangements77

Section 9.10.No Other Duties; Designation of Additional Agents78

Section 9.11.Authorization to Enter into, and Enforcement of, the Collateral
Documents and Guaranty78

Section 9.12.Administrative Agent May File Proofs of Claim78

Section 9.13.Collateral and Guaranty Matters79

Section 10.Miscellaneous80

Section 10.1.Taxes80

Section 10.2.Mitigation Obligations; Replacement of Lenders84

Section 10.3.No Waiver, Cumulative Remedies85

Section 10.4.Non‑Business Days85

Section 10.5.Survival of Representations85

Section 10.6.Survival of Indemnities85

Section 10.7.Sharing of Payments by Lenders85

Section 10.8.Notices; Effectiveness; Electronic Communication86

Section 10.9.Successors and Assigns; Assignments and Participations88

Section 10.10.Amendments93

Section 10.11.Headings94

Section 10.12.Expenses; Indemnity; Damage Waiver94

Section 10.13.Set‑off96





‑3‑

--------------------------------------------------------------------------------

 

 

Section 10.14.Governing Law, Jurisdiction, Etc.97

Section 10.15.Severability of Provisions98

Section 10.16.Excess Interest98

Section 10.17.Construction99

Section 10.18.Lender’s and L/C Issuer’s Obligations Several99

Section 10.19.USA Patriot Act99

Section 10.20.Waiver of Jury Trial99

Section 10.21.Treatment of Certain Information; Confidentiality100

Section 10.22.Counterparts; Integration; Effectiveness100

Section 11.The Guarantees101

Section 11.1.The Guarantees101

Section 11.2.Guarantee Unconditional101

Section 11.3.Discharge Only upon Facility Termination Date; Reinstatement in
Certain Circumstances102

Section 11.4.Subrogation102

Section 11.5.Subordination103

Section 11.6.Waivers103

Section 11.7.Limit on Recovery103

Section 11.8.Stay of Acceleration103

Section 11.9.Benefit to Guarantors104

Section 11.10.Keepwell104

Section 11.11.Guarantor Covenants104

 

Signature Pages
...........................................................................................................................S-1

Exhibit A—Notice of Payment Request

Exhibit B—Notice of Borrowing

Exhibit C—Notice of Continuation/Conversion

Exhibit D‑1—Revolving Note

Exhibit D‑2—Swing Note

Exhibit E—Compliance Certificate

Exhibit F—Assignment and Assumption

Exhibit G—Additional Guarantor Supplement

Exhibit H—Access Agreement

 

Schedule 1.1—Commitments

Schedule 1.2—Guarantors

Schedule 1.3—Non-Guarantors

Schedule 5.5—Litigation

Schedule 5.10—Subsidiaries

Schedule 5.12—Environmental Matters

Schedule 5.24—Material Agreements

 

‑4‑

--------------------------------------------------------------------------------

 

 

Credit Agreement

This Credit Agreement is entered into as of November 5, 2014, by and among
Bluegreen Corporation, a Florida corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the various institutions from time to time party to this
Agreement, as Lenders, and Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent and L/C Issuer.

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.  In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:

Section 1.Definitions; Interpretation.

Section 1.1.Definitions.  The following terms when used herein shall have the
following meanings:

“Access Agreement” means an Access Agreement substantially in the form attached
hereto as Exhibit H.

“Adjusted EBITDA” means, for any accounting period, without duplication, the
Borrower’s Income (Loss) (but, in all cases, excluding combined Income (Loss) of
Bluegreen Communities), plus, for the same accounting period, the sum
of:  (a) Other Interest Expense; (b) Provision (Benefit) For Income Taxes;
(c) Depreciation and Amortization; (d) Stock Compensation Expense; (e) Non-Cash
Legacy Asset Impairment Charges; and (f) LTIP Expense; less, for the same
accounting period, the sum of:  (x) Other Interest Income and (y) Recoveries.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (a) LIBOR, divided by (b) one minus the Reserve
Percentage.

“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.7.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or



‑1-

--------------------------------------------------------------------------------

 

 

other ownership interest of any other Person (other than as a limited partner of
such other Person) will be deemed to control such corporation or other
Person.  Notwithstanding anything to the contrary contained in this definition,
(a) under no circumstances shall the Borrower be deemed an Affiliate of any 5%
or greater shareholder of the Borrower or any Affiliate of such shareholder who
is not a Direct Affiliate of the Borrower, nor shall any such shareholder be
deemed to be an Affiliate of the Borrower; and (b) BFC Financial Corporation
shall not be deemed to be an Affiliate of the Borrower.  For purposes of this
definition, any Person included in the Borrower’s GAAP consolidated financial
statements shall be an Affiliate of the Borrower (a “Direct Affiliate”).

“Agreement” means this Credit Agreement.

“Applicable Margin” means (a) with respect to Base Rate Loans and Reimbursement
Obligations, 1.75% per annum, (b) with respect to Eurodollar Loans and L/C
Participation Fees, 2.75% per annum, and (c) with respect to the commitment fees
payable under Section 2.13(a), 0.20% per annum.

“Application” is defined in Section 2.3(b).

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.9(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Association” means each non-profit corporation or entity or unincorporated
association or cooperative association under applicable law, which is
responsible for the management and maintenance of a Resort, including any master
association which governs a Resort, pursuant to the terms of a related
declaration and/or other governing documents.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates:  (a) credit
cards for commercial customers (including “commercial credit cards” and
purchasing cards), (b) stored value cards, and (c) depository, cash management,
and treasury management services (including



‑2-

--------------------------------------------------------------------------------

 

 

controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Bank Product Liability” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Base Rate” means for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced by Fifth Third Bank, an Ohio banking
corporation, from time to time as its “prime rate” as in effect on such day,
with any change in the Base Rate resulting from a change in said prime rate to
be effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Administrative Agent’s best or lowest
rate), (b) the sum of (i) the Federal Funds Rate, plus (ii) .50% and (c) the sum
of (i) the Adjusted LIBOR that would be applicable to a Eurodollar Loan with a 1
month Interest Period advanced on such day (or if such day is not a Business
Day, the immediately preceding Business Day), plus (ii) 1.00%.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

“BFC Controlled Affiliate” means any other Person that is controlled by, or
under common control with, BFC Financial Corporation.  For purposes of this
definition, “control” means the power to direct or cause the direction of
management and policies of a Person, whether by contract or otherwise.

“Bluegreen/Big Cedar” means Bluegreen/Big Cedar Vacations, LLC.

“Bluegreen Communities” means Borrower’s lot communities business segment which
acquired, developed and subdivided property and marketed residential land
homesites and whereby substantially all the assets of such business segment was
sold in 2012.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period.  Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages.  A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as requested by the Borrower pursuant
to Section 2.5(a).  Borrowings of Swing Loans are made by the Administrative
Agent in accordance with the procedures set forth in Section 2.11.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Cincinnati, Ohio and, if the
applicable Business Day relates



‑3-

--------------------------------------------------------------------------------

 

 

to the advance or continuation of, or conversion into, or payment of a
Eurodollar Loan, on which banks are dealing in U.S. Dollar deposits in the
interbank eurodollar market in London, England.

“BVU” means Bluegreen Vacations Unlimited, Inc., a Florida corporation.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of Cash Collateralize set forth
in this Section 1.1 and shall include the proceeds of such cash collateral and
other credit support.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the L/C Issuer, the Swing Line Lender, and the Lenders, as collateral for
L/C Obligations, obligations in respect of Swing Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Borrower, (b) the Administrative Agent and (c) the L/C
Issuer or the Swing Line Lender, as applicable.

“Cash Equivalents” means, as to any Person, cash equivalents, as determined in
accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority;  provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events:  (a) a
change in ownership or control of the Borrower effected through a transaction or
series of transactions whereby any Person or group of Persons who are Affiliates
directly or indirectly acquires beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934) of securities of the
Borrower possessing more than fifty person (50%) of the total



‑4-

--------------------------------------------------------------------------------

 

 

combined voting power of the Borrower’s securities outstanding immediately after
such acquisition, whether by means of a sale, merger, consolidation or
otherwise, or (b) any direct or indirect acquisition or purchase of over fifty
percent (50%) in fair market value of the consolidated assets of the Borrower
and its Affiliates other than through the sale of Vacation Ownership Interests
to consumers in the ordinary course of business of the Borrower and its
Affiliates, other than with respect to transactions between BFC Controlled
Affiliates.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Club Trust Agreement” means that certain Bluegreen Vacation Club Amended and
Restated Trust Agreement, dated as of May 18, 1994, by and among Bluegreen
Vacations Unlimited, Inc., Bluegreen Resorts Management, Inc., Bluegreen
Vacation Club, Inc., and Vacation Trust, Inc., as Trustee.

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

“Collateral Account” is defined in Section 4.5(a).

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other security agreements, pledge agreements, control agreements, assignments,
financing statements and other documents pursuant to which Liens are granted to
the Administrative Agent by the Loan Parties or such Liens are perfected, and as
shall from time to time secure or relate to the Secured Obligations or any part
thereof, but not including any Hedge Agreements or agreements governing Bank
Product Liabilities. 

“Collateral Report” means a report in the form of Exhibit A to the Security
Agreement, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent and the Lenders pursuant to Section
6.1(d).

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans and Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.1 attached hereto and made a part hereof, as
the same may be reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof.  The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
$25,000,000.00 on the Closing Date.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).





‑5-

--------------------------------------------------------------------------------

 

 

“Communications” is defined in Section 10.8(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Controlled Group” means all members of a controlled group of corporations,
limited liability companies, partnerships and all trades or businesses (whether
or not incorporated) under common control which, together with any Loan Party,
are treated as a single employer under Section 414(b) or (c) of the Code and,
for purposes of Section 302 of ERISA and Section 412 of the Code, under section
414(b), (c), (m), and (o) of the Code.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan (but excluding an advance of a Loan made for
the purpose of repaying Swing Loans or paying unpaid Reimbursement Obligations),
or the issuance of, or extension of the expiration date or increase in the
amount of, any Letter of Credit.

“Damages” means all damages, including punitive damages, liabilities, costs,
expenses, losses, judgments, diminutions in value, fines, penalties, demands,
claims, cost recovery actions, lawsuits, administrative proceedings, orders,
response action, removal and remedial costs, compliance costs, investigation
expenses, consultant fees, attorneys’ and paralegals’ fees and litigation
expenses.

“Debt” means, with respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) which is
evidenced by a note, bond, debenture or similar instrument, (b) all obligations
of such Person under capital leases, (c) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (e) all indebtedness of other Persons to the extent guaranteed by such
Person, but excluding (x) Subordinated Debt of such Person and
(y) Receivable-Backed Notes Payable of such Person.

“Debt Service” means Other Interest Expense and scheduled principal payments
(excluding the Borrower’s Receivable-Backed Notes Payable and, for the purposes
of clarity, any principal payments on the Loans made pursuant to Section 2.8).

“Debt Service Coverage Ratio” means, at any time of determination, the ratio of
(a) the Adjusted EBITDA for the immediately preceding twelve (12) calendar
months to (b) the Debt Service of the Borrower for the immediately preceding
twelve (l2) calendar months, calculated as of the end of each fiscal quarter.

“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,



‑6-

--------------------------------------------------------------------------------

 

 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States of America or other applicable jurisdictions
from time to time in effect.

“Defaulting Lender” means, subject to Section 8.6(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its Loans or participation in Letters of
Credit or Swing Loans) within two Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 8.6(b)) upon delivery of written notice of
such determination to the Borrower, the L/C Issuer, and each Lender.

“Depreciation and Amortization” means, for any accounting period, the
consolidated depreciation and amortization for the Borrower, determined in
accordance with GAAP, excluding amortization of debt issuance costs for such
accounting period, if such amortization is also included in Other Interest
Expense.





‑7-

--------------------------------------------------------------------------------

 

 

“Designated Officer” means each of the Chief Executive Officer, Chief Financial
Officer, President, any Senior Vice President, Treasurer, Assistant Treasurer,
and any comparable officer of the Borrower or any other Loan Party.

“Disproportionate Advance” is defined in Section 2.5(e).

“Dollars” and “$” each means the lawful currency of the United States of
America.

“Eligible Assignee” means any Person that satisfies the requirements to and/or
restrictions on becoming an assignee under Section 10.9(b)(iii), 10.9(b)(v) and
10.9(b)(vi) (subject to such consents, if any, as may be required under
Section 10.9(b)(iii)).

“Environmental Claim” means any notice of violation, demand, allegation, action,
suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding, restriction or claim (whether administrative, judicial or private in
nature) arising pursuant to or in connection with:  (a) an actual or alleged
violation of any Environmental Law, (b) any Hazardous Material, (c) any actual
or threatened abatement, removal, investigation, remediation or corrective or
response action required by Environmental Laws or a any Governmental Authority,
or (d) any actual, or written allegation of, damage, injury, threat or harm to
human health, safety natural resources or the environment.

“Environmental Law” means any applicable Legal Requirement pertaining to (a) the
protection, conservation, use or management of the environment, human health and
safety, natural resources and wildlife, (b) the protection or use of surface
water or groundwater, (c) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, Release,
threatened Release, investigation, abatement, removal, remediation or handling
of, or exposure to, any Hazardous Material, or (d) any Release of Hazardous
Materials to air, land, surface water or groundwater, and any amendment, rule,
regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

“Event of Default” means any event or condition identified as such in
Section 7.1.

“Excess Interest” is defined in Section 10.16.

“Excluded Subsidiary” means (a) as of the Closing Date, each Non-Guarantor; and
additionally (b) at all times thereafter (subject to the notification
requirements set forth in this Agreement), (i) each SPE Subsidiary, (ii) each
Immaterial Subsidiary, (iii) each Permitted Joint Venture and (iv) any other
Subsidiaries approved in writing by the Administrative Agent.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof)



‑8-

--------------------------------------------------------------------------------

 

 

is or becomes illegal under the Commodity Exchange Act or any rule, regulation,
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such related Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment (or
otherwise pursuant to any Loan Document) pursuant to a law in effect on the date
on which (i) such Lender acquires such interest in the Loan or Commitment or
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 10.2(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 10.1,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 10.1(g), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Facility Termination Date” means the date on which the Commitments are
terminated, all Letters of Credit that are not Cash Collateralized pursuant to
Section 4.5 have expired, and the principal of and interest on the Loans and all
other Obligations payable by the Borrower and the other Loan Parties under this
Agreement and all other Loan Documents (other than any contingent or
indemnification obligations not then due) and, if then outstanding and unpaid,
all Hedging Liability and Bank Product Liability shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such sections that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means for any day, the weighted average (rounded upwards,
if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as



‑9-

--------------------------------------------------------------------------------

 

 

published on such day (or, if such day is not a Business Day, on the immediately
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upward, if necessary, to the next higher 1/100 of 1%) of the quotations
for such day for such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it. 

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with Section 4.5, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Percentage of
outstanding Swing Loans other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 4.5.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantors” means and includes each direct and indirect Subsidiary of the
Borrower (other than the Excluded Subsidiaries), and the Borrower, in its
capacity as a guarantor of the



‑10-

--------------------------------------------------------------------------------

 

 

Secured Obligations of another Loan Party.  The Borrower and the Lenders
acknowledge and agree that all Guarantors as of the Closing Date are listed on
Schedule 1.2.

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Administrative Agent.

“Hazardous Material” means any hazardous, toxic or harmful chemical, substance,
waste, compound, material, product or byproduct subject to or regulated under
Environmental Laws, including but not limited to radon, asbestos,
polychlorinated biphenyls, petroleum (including crude oil or any fraction
thereof) and lead.

“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedge Agreement or (b) any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other similar master agreement.

“Hedging Liability” means the liability (after taking into account the effect of
any legally enforceable netting agreements related thereto and not including any
Excluded Swap Obligations) of any Loan Party to any of the Lenders, or any
Affiliates of such Lenders, in respect of any Hedge Agreement as such Loan
Party, as the case may be, may from time to time enter into with any one or more
of the Lenders party to this Agreement or their Affiliates, equal to (a) for any
such date on or after the date such Hedge Agreement has been closed out and
termination value determined in accordance therewith, such termination value and
(b) for any date before the date referenced in clause (a), the amount determined
as the mark-to market value for such Hedge Agreement; provided, however, that,
with respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor
shall exclude all Excluded Swap Obligations.

“Immaterial Subsidiary” means any Subsidiary designated as such in writing by
the Borrower to the Administrative Agent from time to time; provided that,
(i) the book value of the assets, determined in accordance with GAAP, of any
such Immaterial Subsidiary may not exceed $5,000,000 at any time, and (ii) the
book value of the aggregate assets, determined in accordance with GAAP, of all
Immaterial Subsidiaries may not exceed $10,000,000 at any time (and the Borrower
will designate in writing to the Administrative Agent on a quarterly basis the
Subsidiaries which will cease to be treated as “Immaterial Subsidiaries” in
order to comply with the foregoing limitations). 

“Income (Loss)” means, for any accounting period, the amount for such accounting
period disclosed with the caption “Net Income (Loss)” or its equivalent, on the
Borrower’s



‑11-

--------------------------------------------------------------------------------

 

 

consolidated statement of income (or consolidated statement of operations, as
applicable) prepared in accordance with GAAP.  For avoidance of doubt, such
amount is meant to reflect the Borrower’s consolidated income or loss for such
accounting period after income tax, but before (a) net income (or loss)
attributable to Bluegreen Communities; and (b) net income (or loss) attributable
to non-controlling interest.

“Indebtedness” means for any Person (without duplication) the sum of the
following:  (a) indebtedness for borrowed money, including non-recourse and
subordinated indebtedness; (b) obligations evidenced by bonds, debentures, notes
or other similar instruments; (c) obligations to pay the deferred purchase price
of property or services relative to the purchase of long term assets in
accordance with GAAP; (d) obligations as lessee under leases which have been or
should be, in accordance with GAAP, recorded as capital leases; (e) obligations
of such Person to purchase securities (or other property) which arise out of or
in connection with the sale of the same or substantially similar securities or
property; (f) obligations of such Person to reimburse any bank or other Person
in respect of amounts actually paid under a letter of credit or similar
instrument; (g) indebtedness or obligations of others secured by a lien on any
asset of such Person, whether or not such indebtedness or obligations are
assumed by such Person (to the extent of the value of the asset); (h)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) though (g) above; and
(i) liabilities in respect to unfunded vested benefits under plans covered by
Title IV of the Employee Retirement Income Security Act of 1974.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” is defined in Section 10.12(b).

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swing Loans), the last Business Day of every calendar month and on
the maturity date, and (c) as to any Swing Loan, the last day of the Interest
Period with respect to such Swing Loan, and on the maturity date.

“Interest Period” means, with respect to Eurodollar Loans and Swing Loans, the
period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending:  (a) in the case of a Eurodollar Loan, 1, 2 or
3 months thereafter, as the Borrower may elect, and (b) in the case of a Swing
Loan, on the date 1 to 5 Business Days thereafter as mutually agreed to by the
Borrower and the Swing Line Lender; provided, however, that:

(i)no Interest Period with respect to any Loans shall extend beyond the
Termination Date;





‑12-

--------------------------------------------------------------------------------

 

 

(ii)whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii)for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“Investment” means any investment in any Person, whether by means of a loan or
advance, guarantee of obligations, purchase of equity or obligations,
acquisition of all or any substantial part of the assets or business of any
Person or any division thereof, entry into joint ventures or partnerships,
purchase or ownership of a futures contract or otherwise becoming liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract.  For purposes of clarity, “Investment” shall not include
any purchase of Vacation Ownership Interests.

“IRS” means the United States Internal Revenue Service.

“L/C Issuer” means Fifth Third Bank, an Ohio banking corporation, and any
successor pursuant to Section 10.9(g).

“L/C Obligations” means, at any time the same is to be determined, the sum of
(i) the full amount available for drawing under all outstanding Letters of
Credit and (ii) all unpaid Reimbursement Obligations.

“L/C Participation Fee” is defined in Section 2.13(b).

“L/C Sublimit” means $1,000,000.00, as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, common law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree, restriction or other requirement of any
Governmental Authority.

“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each permitted assignee Lender pursuant to Section 10.9.  Unless the context
requires otherwise, the term “Lenders” includes the Swing Line Lender.

“Letter of Credit” is defined in Section 2.3(a).





‑13-

--------------------------------------------------------------------------------

 

 

“Leverage Ratio” means, with respect to any Person as of a date of
determination, the ratio of (a) the Debt of such Person on such date to (b) the
Adjusted EBITDA of such Person for the four (4) quarters then ended, calculated
as of the end of each fiscal quarter.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.

“LIBOR Index Rate” means, for an Interest Period for any Borrowing of Eurodollar
Loans, the rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in Dollars for a period
equal to such Interest Period, which appears on the Reuters Screen LIBOR01 Page
as of 11:00 a.m. (London, England time) on the day two Business Days before the
commencement of such Interest Period.

“Lien” means any lien, mortgage, deed of trust, pledge, assignment as collateral
security, security interest, charge, or encumbrance in the nature of security in
respect of any Property, including the interests of a vendor or lessor under any
conditional sale, Capital Lease or other title retention arrangement, and any
option, trust, UCC financing statement or other preferential arrangement having
the practical effect of any of the foregoing.

“Limited Joinder” means, with respect to any Sales and Marketing Agreement, a
joinder to certain miscellaneous sections of such Sales and Marketing Agreement
which does not in any way affect BVU’s (or any other applicable Loan Party’s)
 rights to receive payments in respect of any of the Pledged Receivables (as
defined in the Security Agreement).

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise as permitted hereunder, each of which
is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranty Agreements and each other agreement,
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith, other than Hedge Agreements.  In no event shall any Hedge
Agreements or agreements governing Bank Product Liabilities constitute a Loan
Document.

“Loan Party” means the Borrower and each of the Guarantors.





‑14-

--------------------------------------------------------------------------------

 

 

“LTIP Expense” means, for any accounting period, the aggregate expense incurred
in such accounting period in accordance with GAAP for The Bluegreen Corporation
2011 Long Term Incentive Plan, and any amendments or renewals thereof.

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means any material and adverse change in, or a change
which has a material adverse effect upon, any of:  (a) the business, properties,
operations, liabilities, profits or condition (financial or otherwise) of the
Borrower, which, with the giving of notice or passage of time, or both, could
reasonably be expected to result in either (i) the Borrower failing to comply
with any of the financial covenants pursuant to Section 6.20 or (ii) the
Borrower’s inability to perform its Obligations pursuant to the terms of the
Loan Documents; (b) the Collateral; (c) the legal or financial ability of the
Borrower, individually, or the Guarantors, collectively, to perform their
obligations under the Loan Documents and to avoid any Potential Default or Event
of Default; or (d) the legality, validity, binding effect or enforceability
against any Loan Party of any Collateral Document or related Lien in accordance
with its terms.

“Material Agreement” means any of the following:

(a)any agreement under which Borrower or any Subsidiary of the Borrower has
advanced or loaned any amount to any of its managers, officers, and employees
outside the ordinary course of business consistent with past custom and practice
(including with respect to quality and frequency);

(b)any agreement under which the consequences of a default or termination would
have a Material Adverse Effect; and

(c)any other agreement (or group of related agreements) entered into other than
in the ordinary course of business, the performance of which involves
consideration in excess of $10,000,000. 

“Maximum Rate” is defined in Section 10.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Premises” means, collectively, the real property commonly known as
(a) S947 Christmas Mountain Road, Wisconsin Dells, Wisconsin, (b) 12400
International Drive, Orlando, Florida, and (c) 7021 Crossland Drive, Orlando,
Florida.

“Mortgages” means, collectively, each mortgage, deed of trust or other security
instrument delivered by the Borrower or another Loan Party to the Administrative
Agent relating to such Loan Party’s real property, fixtures and interests in all
or any portion of the Mortgaged Premises.





‑15-

--------------------------------------------------------------------------------

 

 

“Net Income” means, the net income (or loss), including any non-controlling
interest, of any Person for such period taken as a single accounting period
determined in conformity with GAAP.

“Non-Cash Legacy Asset Impairment Charges” means, for any accounting period,
without duplication, the sum of non-cash charges in accordance with GAAP
included in the Borrower’s consolidated statement of income (or statement of
operations, as applicable) resulting from:  (a) write-downs in the carrying
value of the Borrower’s vacation ownership inventory (including completed
Vacation Ownership Interests, work-in-process and land), if such inventory
relates to a resort location acquired or developed by the Borrower prior to
January 1, 2009; (b) write-downs of the carrying value of the Borrower’s
property and equipment, if such property and equipment was acquired or developed
prior to January 1, 2009; or (c) increases to the allowance for loan losses or
other write-downs related to the Borrower’s notes receivable, if such allowance
for loan losses or other write-downs relate to notes receivable which were
originated prior to January 1, 2009.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 10.10, and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor” means each of the Subsidiaries listed on Schedule 1.3.

“Note” and “Notes” mean and include the Revolving Notes and the Swing Note.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans (including all after the commencement of an insolvency
proceeding regardless of whether allowed or allowable in whole or in part as a
claim in such insolvency proceeding), all Reimbursement Obligations owing under
the Applications, all fees and charges payable hereunder, and all other payment
obligations of any Loan Party arising under or in relation to any Loan Document,
in each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired, and including all interest costs, fees, and charges after commencement
of an insolvency proceeding regardless of whether allowed or allowable in whole
or in part as a claim in such insolvency proceeding.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 6.21(c).

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including



‑16-

--------------------------------------------------------------------------------

 

 

the Patriot Act)), and all economic and trade sanction programs administered by
OFAC, any and all similar United States federal laws, regulations or Executive
Orders, and any similar laws, regulations or orders adopted by any State within
the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC. 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any partnership, the
partnership agreement or other similar agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement, limited liability company agreement, or other similar agreement, and
articles or certificate of formation of such limited liability company, and (d)
with respect to any joint venture, trust or other form of business entity, the
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Interest Expense” means, for any accounting period, the amount for such
accounting period disclosed with the caption “Interest Expense,” or its
equivalent, on the Borrower’s consolidated statement of income (or consolidated
statement of operations, as applicable) prepared in accordance with GAAP, less
the aggregate amount of interest expense incurred on the Borrower’s
Receivable-Backed Notes Payable for such accounting period.

“Other Interest Income” means, for any accounting period, the amount for such
accounting period disclosed with the caption “Interest Income,” or its
equivalent, on the Borrower’s consolidated statement of income (or consolidated
statement of operations, as applicable) prepared in accordance with GAAP, less
the aggregate amount of interest income incurred on the Borrower’s notes
receivable for such accounting period.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.2(b)).





‑17-

--------------------------------------------------------------------------------

 

 

“Ownership Interest” means all shares, interests, participations, rights to
purchase, options, warrants, general or limited partnership interests, limited
liability company interests or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock or
any other “equity security” (as such term is defined in Rule 3a11-1 of the Rules
and Regulations promulgated by the Securities and Exchange Commission (17 C.F.R.
§ 240.3a11-1) under the Securities and Exchange Act of 1934).

“Participant” is defined in Section 10.9(d).

“Participant Register” is defined in Section 10.9(d).

“Participating Interest” is defined in Section 2.3(d).

“Participating Lender” is defined in Section 2.3(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107‑56.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, for each Lender, the percentage of the aggregate Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or have expired, the percentage held by such Lender (including
through participation interests in Reimbursement Obligations and Swing Loans) of
the aggregate principal amount of all Revolving Loans, Swing Loans, and
L/C Obligations then outstanding.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent.

“Permitted Joint Venture” means an Investment in a Subsidiary organized under
the laws of any State in the United States or the District of Columbia and whose
assets are located in the United States that are not Wholly-owned Subsidiaries;
provided that, the aggregate amount of such Investments in Permitted Joint
Ventures does not exceed $10,000,000 at any one time outstanding.

“Permitted Lien” is defined in Section 6.12.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former



‑18-

--------------------------------------------------------------------------------

 

 

employees of a member of the Controlled Group (including the Borrower) and to
which a member of the Controlled Group (including the Borrower) is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions or under which a member of the Controlled Group
(including the Borrower) is reasonably expected to incur liability or (b) is
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group (including the Borrower) is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions or under which a member of the Controlled Group
(including the Borrower) is reasonably expected to incur liability.

“Platform” is defined in Section 10.8(d).

“Potential Default” means any event or condition the occurrence of which would,
if remaining uncured with the giving of applicable notice or passage of time, as
applicable, constitute an Event of Default.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Provision (Benefit) For Income Taxes” means, for any accounting period, the
amount for such accounting period disclosed with the caption “Provision
(Benefit) For Income Taxes” or its equivalent, on the Borrower’s consolidated
statement of income (or consolidated statement of operations, as applicable)
prepared in accordance with GAAP, plus franchise tax expense for such accounting
period, without duplication.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable-Backed Notes Payable” means, with respect to the Borrower and its
Subsidiaries at any date, Debt shown on the Borrower’s consolidated balance
sheet under the captions “Receivable-backed notes payable — recourse”,
“Receivable-backed notes payable — non-recourse”, and any substantially similar
debt.

“Receivable Debt Financing” means any facility whose Debt qualifies as a
Receivable-Backed Note Payable.

“Receivable Debt Documents” means the trust agreement, the indenture and any
other operative document relating to or delivered in connection with any
Receivable Debt Financing.





‑19-

--------------------------------------------------------------------------------

 

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer.

“Recoveries” means, for any accounting period, without duplication, the sum of
incremental profits recognized in accordance with GAAP included in the
Borrower’s consolidated statement of income (or statement of operations, as
applicable) (a) resulting solely from the previous recognition of Non-Cash
Legacy Asset Impairment Charges and (b) (i) gains on the sale of the Borrower’s
property and equipment; and (ii) gains on the sale of the Borrower’s notes
receivable.

“Register” is defined in Section 10.9(c).

“Reimbursement Obligation” is defined in Section 2.3(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any placing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into the environment, including the exacerbation of existing
environmental conditions and the abandonment or discarding of barrels, drums,
containers, tanks or other receptacles containing or previously containing any
Hazardous Material.

“Removal Effective Date” is defined in Section 9.7(b).

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Commitments
constitute more than 50% of the sum of the total outstanding Loans, interests in
Letters of Credit and Unused Commitments; provided that, the Commitment of, and
the portion of the outstanding Loans, interests in Letters of Credit and Unused
Commitments held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be disregarded for purposes of making a
determination of Required Lenders.  For the purposes of this definition, (a) any
Lender and its Affiliates shall constitute a single Lender, and (b) in no event
shall Required Lenders include fewer than two (2) Lenders at any time there are
two (2) or more Lenders.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets that include loans by non‑United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto.  For purposes of this definition, the Eurodollar Loans shall be deemed
to be



‑20-

--------------------------------------------------------------------------------

 

 

“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

“Resignation Effective Date” is defined in Section 9.7(a).

“Resort” means any timeshare project owned by the Borrower or any of its
Subsidiaries.

“Resort Title” means Resort Title Agency, Inc.

“Restricted Payments” means (i) any dividends on or any other distributions in
respect of any class or series of Ownership Interests, and (ii) any purchase,
redemption or other acquisition or retirement of Ownership Interests.

“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or on any successor or substitute page of such service
or such other service that may be nominated by the ICE Benchmark Administration
as the information vendor for the purpose of displaying ICE Benchmark
Administration Interest Settlement Rates for U.S. Dollar Deposits (“ICE LIBOR”),
or such other commercially available source providing quotations of ICE LIBOR as
reasonably designated by the Administrative Agent from time to time).  

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.12(d).

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

“Sales and Marketing Agreement” means any sales and marketing agreement entered
into by any of the Loan Parties or their Subsidiaries, pursuant to which such
Loan Parties or Subsidiaries will market and sell vacation ownership projects in
the United States and internationally through their “fee-based services”
platform.

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

“Security Agreement” means that certain Security Agreement dated as of the date
hereof between BVU and the Administrative Agent.





‑21-

--------------------------------------------------------------------------------

 

 

“Solvent” or “Solvency” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPE Subsidiary” means any bankruptcy remote special purpose entity established
for the sole purpose of financing assets associated with the sale of Vacation
Ownership Interests.  The Borrower and the Lenders acknowledge and agree that
all SPE Subsidiaries as of the Closing Date are listed on Schedule 1.3.

“Specified Resorts” means, collectively, the Resorts commonly referred to as the
Fountains Resort and the Lake Eve Condominium Resort, each located in Orlando,
Florida.

“Stock Compensation Expense” means, for any accounting period, the amount for
such accounting period disclosed with the caption “Non-cash stock compensation
expense”, or its equivalent, on the Borrower’s consolidated Statement of Cash
Flows.

“Subordinated Debt” means Indebtedness represented by the Borrower’s junior
subordinated debentures or such other Indebtedness incurred by the Borrower on
or prior to the Closing Date, which is treated as subordinated indebtedness in
accordance with GAAP and is unsecured.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.11.

“Swing Line Lender” means Fifth Third Bank, an Ohio banking corporation, and any
successor pursuant to Section 10.9(g).

“Swing Line Lender’s Quoted Rate” is defined in Section 2.11(c).





‑22-

--------------------------------------------------------------------------------

 

 

“Swing Line Sublimit” means $3,000,000.00, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 2.11.

“Swing Note” is defined in Section 2.12(d).

“Tangible Net Worth” means, on a consolidated basis for the Borrower and its
Subsidiaries, at any date, (a) the sum of (i) total shareholders’ equity,
including any non‑controlling interest, as reported in the Borrower’s most
recent quarterly financial statement, plus (ii) Subordinated Debt, as reported
in the Borrower’s most recent quarterly financial statement, less (b) any loans
or other Indebtedness owed by an Affiliate (including BFC Financial Corporation
and any other of the Borrower’s shareholders, owners or members) to the
Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.

“Term Loan Agreement” means that certain Note Purchase and Collateral Trust and
Security Agreement dated as of March 26, 2013, among the Borrower, Bluegreen
Vacations Unlimited, Inc., Bluegreen Resorts Management, Inc., and TFRI-2013-1
LLC, as obligors, Bluegreen Nevada, LLC, as guarantor, U.S. Bank National
Association, as collateral agent, note register and paying agent, AIG Asset
Management (U.S.) LLC, as designated representative, and each of the holder
party thereto.

“Term Loan Documents” means the Term Loan Agreement and each material agreement,
instrument or documents delivered in connection therewith.

“Termination Date” means November 5, 2016 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 7.2 or 7.3.

“UCC” is defined in Section 1.2.

“Unit” means an apartment, condominium, cooperative, lodge, hotel or motel room
which is situated on real or personal property as part of a Resort which is
designated for occupancy in connection with a Vacation Ownership Interest.

“Unused Commitments” means, at any time, the difference between (a) the
Commitments then in effect and (b) the aggregate outstanding principal amount of
Revolving Loans, Swing Loans and L/C Obligations then outstanding (other than
L/C Obligations that are Cash Collateralized); provided that Swing Loans
outstanding from time to time shall be deemed to reduce only the Unused
Commitment of the Administrative Agent and not of any other Lender for purposes
of computing the commitment fee under Section 2.13(a).





‑23-

--------------------------------------------------------------------------------

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 10.1(g)(ii).

“Vacation Ownership Interests” means, with respect to any Resort, (x) an
undivided fee simple ownership interest as a tenant in common, a timeshare
estate, or license, freehold estate, estate for years, or interest in a
condominium, or (y) a Resort Interest (as defined in the Club Trust Agreement)
that is an ownership interest in real property substantially similar to an
ownership interest described in clause (x) above, in either case with respect to
any Unit in such Resort, with a right to use such Unit, or a Unit of such type
generally, for one (1) week or a portion of one (1) week annually or biennially
(useable in either odd or even numbered years), together with all appurtenant
rights and interests as more particularly described in, with respect to any
Resort, any and all documents evidencing or relating to the creation and sale of
Vacation Ownership Interests, the applicable declarations, the applicable
governing documents of the applicable Associations, any rules and regulations of
the applicable Associations, and the related management agreements.

“Voting Stock” of any Person means Ownership Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person (including general partners of a
partnership), other than Ownership Interests having such power only by reason of
the happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly‑owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Ownership Interests (other than directors’ qualifying
Ownership Interests as required by law) are owned by any one or more of the
Borrower and the Borrower’s other Wholly‑owned Subsidiaries at such time.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.2.Interpretation.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, (e) any



‑24-

--------------------------------------------------------------------------------

 

 

reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and any successor of such law or regulation and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  All references to time of day
herein are references to Cincinnati, Ohio, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.  All terms that
are used in this Agreement which are defined in the Uniform Commercial Code of
the State of New York as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Agreement
shall otherwise specifically provide.

Section 1.3.Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenant, standard, and term so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries or such
covenant, standard or term shall be the same as if such change had not been
made.  No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles.  Until any such covenant,
standard, or term is amended in accordance with this Section 1.3, financial
covenants (and all related defined terms) and applicable covenants, terms and
standards shall be computed and determined in accordance with GAAP in effect
prior to such change in accounting principles.

Section 1.4.Rounding.  Any financial ratios required to be maintained pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

Section 2.The Credit Facilities.

Section 2.1.[Reserved].

Section 2.2.Commitments.  Prior to the Termination Date, each Lender severally
and not jointly agrees, subject to the terms and conditions hereof, to make
revolving loans (each individually a “Revolving Loan” and, collectively, the
“Revolving Loans”) in Dollars to the Borrower from time to time up to the amount
of such Lender’s Commitment in effect at such time; provided, however, the sum
of the aggregate principal amount of Revolving Loans, Swing



‑25-

--------------------------------------------------------------------------------

 

 

Loans and L/C Obligations at any time outstanding shall not exceed the sum of
all Commitments in effect at such time.  Each Borrowing of Revolving Loans shall
be made ratably by the Lenders in proportion to their respective
Percentages.  As provided in Section 2.5(a), and subject to the terms hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurodollar Loans.  Revolving Loans may be repaid and reborrowed
before the Termination Date, subject to the terms and conditions
hereof.  Notwithstanding anything to the contrary contained herein, immediately
upon the occurrence of any Change of Control, the Commitments and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately and automatically terminate.

Section 2.3.Letters of Credit.  (a) General Terms.  Subject to the terms and
conditions hereof, the L/C Issuer shall issue standby letters of credit (each a
“Letter of Credit”) for the Borrower’s account in an aggregate undrawn face
amount up to the L/C Sublimit; provided, however, the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed the sum of all Commitments in effect at such
time.  Each Lender shall be obligated to reimburse the L/C Issuer for such
Lender’s Percentage of the amount of each drawing under a Letter of Credit and,
accordingly, each Letter of Credit shall constitute usage of the Commitment of
each Lender pro rata in an amount equal to its Percentage of the L/C Obligations
then outstanding.

(b)Applications.  At any time before the Termination Date, the L/C Issuer shall,
at the request of the Borrower, issue one or more Letters of Credit in Dollars,
in form and substance acceptable to the L/C Issuer, with expiration dates no
later than the earlier of 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or 30 days prior to the Termination Date (unless the Borrower has provided Cash
Collateral in compliance with the requirements of Section 4.5 as security for
such Letter of Credit in an amount equal to 105% of the full amount then
available for drawing under such Letter of Credit) in an aggregate face amount
as set forth above, upon the receipt of a duly executed application for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an
“Application”).  Notwithstanding anything contained in any Application to the
contrary:  (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.13(b), and (ii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, the Borrower’s obligation to reimburse the L/C Issuer for
the amount of such drawing shall bear interest (which the Borrower hereby
promises to pay) from and after the date such drawing is paid at a rate per
annum equal to the sum of the Applicable Margin plus the Base Rate from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed).  Without limiting the foregoing,
the L/C Issuer’s obligation to issue, amend or extend the expiration date of a
Letter of Credit is subject to the terms or conditions of this Agreement
(including the conditions set forth in Section 3.1 and the other terms of this
Section 2.3).   Notwithstanding anything herein to the contrary, the L/C issuer
shall be under no obligation to issue, extend or amend any Letter of Credit if
any Lender is at such time a Defaulting Lender hereunder unless the Borrower or
such Defaulting Lender has provided Cash Collateral in compliance with Section
4.5 sufficient to eliminate the L/C Issuer’s risk with respect to such
Defaulting Lender.





‑26-

--------------------------------------------------------------------------------

 

 

(c)The Reimbursement Obligations.  Subject to Section 2.3(b), the obligation of
the Borrower to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit and this Agreement, except that reimbursement
shall be paid by no later than 12:00 Noon (Cincinnati time) on the date which
each drawing is to be paid if the Borrower has been informed of such drawing by
the L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date when such
drawing is to be paid or, if notice of such drawing is given to the Borrower
after 11:30 a.m. (Cincinnati time) on the date when such drawing is to be paid,
by the end of such day, in all instances in immediately available funds at the
Administrative Agent’s principal office in Cincinnati, Ohio or such other office
as the Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the L/C Issuer
such amount(s) in like funds.  If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below.  In addition, for the benefit of the Administrative Agent,
the L/C Issuer and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.3(c) and each
Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application, under all circumstances whatsoever, and irrespective of
any claim or defense that the Borrower may otherwise have against the
Administrative Agent, the L/C Issuer or any Lender, including (i) any lack of
validity or enforceability of any Loan Document; (ii) any amendment or waiver of
or any consent to departure from all or any of the provisions of any Loan
Document; (iii) the existence of any claim, set-off, defense, or other right of
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom a beneficiary may be acting), the Administrative Agent,
the L/C Issuer, any Lender or any other Person, whether in connection with this
Agreement, another Loan Document, the transaction related to the Loan Document
or any unrelated transaction; (iv) any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the Administrative Agent or a L/C Issuer under a
Letter of Credit against presentation to the Administrative Agent or a L/C
Issuer of a draft or certificate that does not comply with the terms of the
Letter of Credit, or (vi) any other act or omission to act or delay of any kind
by the Administrative Agent or a L/C Issuer, any Lender or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this Section 2.3(c), constitute a legal or equitable discharge of the Borrower’s
obligations hereunder or under an Application.  None of the Administrative
Agent, the Lenders, or the L/C Issuer shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in



‑27-

--------------------------------------------------------------------------------

 

 

respect of which are hereby waived by the Borrower and each other Loan Party to
the extent permitted by applicable law) suffered by the Borrower or any other
Loan Party that are caused by the L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
L/C Issuer (as determined by a court of competent jurisdiction by final and
nonappealable judgment), the L/C Issuer shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(d)The Participating Interests.  Each Lender (other than the Lender acting as
L/C Issuer) severally and not jointly agrees to purchase from the L/C Issuer,
and the L/C Issuer hereby agrees to sell to each such Lender (a “Participating
Lender”), an undivided participating interest (a “Participating Interest”) to
the extent of its Percentage in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon Borrower’s failure to
pay any Reimbursement Obligation on the date and at the time required, or if the
L/C Issuer is required at any time to return to the Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A hereto from
the L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m. (Cincinnati time), or not later than
1:00 p.m. (Cincinnati time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Percentage of such
unpaid or recaptured Reimbursement Obligation together with interest on such
amount accrued from the date the L/C Issuer made the related payment to the date
of such payment by such Participating Lender at a rate per annum equal
to:  (i) from the date the L/C Issuer made the related payment to the date
two Business Days after payment by such Participating Lender is due hereunder,
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two Business Days after
the date such payment is due from such Participating Lender to the date such
payment is made by such Participating Lender, the Base Rate in effect for each
such day.  Each such Participating Lender shall, after making its appropriate
payment, be entitled to receive its Percentage of each payment received in
respect of the relevant Reimbursement Obligation and of interest paid thereon,
with the L/C Issuer retaining its Percentage thereof as a Lender hereunder. 

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set‑off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Potential Default or Event of Default (or by any
reduction or



‑28-

--------------------------------------------------------------------------------

 

 

termination of the Commitment of any Lender with respect to Letters of Credit
issued prior to such reduction or termination), and each payment by a
Participating Lender under this Section 2.3 shall be made without any offset,
abatement, withholding or reduction whatsoever. 

(e)Indemnification.  The Participating Lenders shall, severally, to the extent
of their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it.  The obligations of the Participating
Lenders under this Section 2.3(e) and all other parts of this Section 2.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

(f)Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
three Business Days’ advance written notice to the Administrative Agent (or such
lesser notice as the Administrative Agent and the L/C Issuer may agree in their
sole discretion) of each request for the issuance of a Letter of Credit, each
such notice to be accompanied by a properly completed and executed Application
for the requested Letter of Credit and, in the case of an extension or amendment
or an increase in the amount of a Letter of Credit, a written request therefor,
in a form acceptable to the Administrative Agent and the L/C Issuer, in each
case, together with the fees called for by this Agreement.  The Administrative
Agent shall promptly notify the L/C Issuer of the Administrative Agent’s receipt
of each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of a Letter of Credit.

(g)Conflict with Application.  In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of this
Agreement shall control.  Notwithstanding anything else to the contrary in this
Agreement, any Application or any other document related to issuing a Letter of
Credit, any grant of a security interest pursuant to any Application shall be
null and void

Section 2.4.Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced or
created by conversion from a Eurodollar Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus the Base Rate from time to time in effect, payable by the Borrower on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

(b)Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until, but



‑29-

--------------------------------------------------------------------------------

 

 

excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

(c)Default Rate.  While any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, L/C Participation Fees and other amounts owing by it
at a rate per annum equal to:

(i)for any Base Rate Loan and any Swing Loan bearing interest at the Base Rate,
the sum of 2.00% per annum plus the Applicable Margin plus the Base Rate from
time to time in effect; and

(ii)for any Eurodollar Loan and any Swing Loan bearing interest at the Swing
Line Lender’s Quoted Rate, the sum of 2.00% per annum plus the rate of interest
in effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.00% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;

(iii)for any Reimbursement Obligation, the sum of 2.00% plus the amounts due
under Section 2.3 with respect to such Reimbursement Obligation;

(iv)for any Letter of Credit, the sum of 2.00% plus the L/C Participation Fee
due under Section 2.13(b) with respect to such Letter of Credit; and

(v)for any other amount owing hereunder not covered by clauses (i) through (iv)
above, the sum of 2.00% plus the Applicable Margin plus the Base Rate from time
to time in effect;

provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section and any conversion of Loans into Base Rate Loans
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the Borrower
(which election may be retroactively effective to the date of such Event of
Default).  While any Event of Default exists or after acceleration, accrued
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

(d)Rate Determinations. Consistent with Borrower’s election pursuant to
Section 2.5, the Administrative Agent shall determine each interest rate
applicable to the Loans and the Reimbursement Obligations hereunder, and its
determination thereof shall be conclusive and binding except in the case of
manifest error. 

Section 2.5.Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrower shall give notice
to the Administrative Agent by no later than 10:00 a.m. (Cincinnati
time):  (i) at least 3 Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and



‑30-

--------------------------------------------------------------------------------

 

 

(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans; provided, that the request for a Borrowing on the Closing Date
may, at the discretion of the Administrative Agent, be given later than the
times specified herein.  The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice.  Thereafter,
the Borrower may from time to time elect to change or continue the type of
interest rate borne by each Borrowing or, subject to Section 2.6, a portion
thereof, as follows:  (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans,
on any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower.  The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Administrative Agent by email
(with a pdf copy of the applicable fully-executed notice), telephone, or
telecopy (which notice shall be irrevocable once given and, if by telephone,
shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative
Agent.  Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 10:00 a.m.
(Cincinnati time) at least 3 Business Days before the date of the requested
continuation or conversion.  All notices concerning the advance, continuation or
conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto.  The Borrower agrees that the Administrative Agent may rely
on any such email, telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation (the Borrower hereby
indemnifies the Administrative Agent from any liability or loss ensuing from
such reliance) and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.

(b)Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy, or email notice to each Lender of any notice from the
Borrower received pursuant to Section 2.5(a) above and, if such notice requests
the Lenders to make Eurodollar Loans, the Administrative Agent shall give notice
to the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.

(c)Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Automatic Extensions of Revolving Loans if Reimbursement Obligations Not
Repaid.  If the Borrower fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
or, whether or not such notice has been given, one or more of the conditions set
forth in Section 3.1 for the continuation or conversion of a Borrowing of
Eurodollar Loans would not be satisfied, and such Borrowing is not prepaid in
accordance with



‑31-

--------------------------------------------------------------------------------

 

 

Section 2.8(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.  In the event the Borrower fails to give notice pursuant to
Section 2.5(a) of a Borrowing equal to the amount of a Reimbursement Obligation
and has not notified the Administrative Agent by 1:00 p.m. (Cincinnati time) on
the day such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans under
the Revolving Credit (or, at the option of the Administrative Agent, under the
Swing Line) on such day in the amount of the Reimbursement Obligation then due,
which Borrowing, if otherwise available hereunder, shall be applied to pay the
Reimbursement Obligation then due.

(d)Disbursement of Loans.  Not later than 1:00 p.m. (Cincinnati time) on the
date of any requested advance of a new Borrowing, subject to Section 3, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Cincinnati, Ohio.  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Cincinnati, Ohio.

(e)Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have received notice from a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Cincinnati time) on) the date on
which such Lender is scheduled to make available to the Administrative Agent of
its share of a Borrowing (which notice shall be effective upon receipt) that
such Lender does not intend to make such share available, the Administrative
Agent may assume that such Lender has made such share available in accordance
with Section 2.5(d) when due and the Administrative Agent, in reliance upon such
assumption, may (but shall not be required to) make available to the Borrower a
corresponding amount (each such advance, a “Disproportionate Advance”) and, if
any Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, such Lender shall, on demand, make available to the
Administrative Agent the Disproportionate Advance attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such Disproportionate Advance was made available to the
Borrower and ending on (but excluding) the date such Lender makes available such
Disproportionate Advance to the Administrative Agent at a rate per annum equal
to:  (i) from the date the Disproportionate Advance was made by the
Administrative Agent to the date 2 Business Days after payment by such Lender is
due hereunder, the greater of, for each such day, (x) the Federal Funds Rate and
(y) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non‑payment and (ii) from the date 2 Business Days
after the date such share of the applicable Borrowing is due from such Lender to
the date such payment is made by such Lender, the Base Rate in effect for each
such day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, promptly following written
demand from the Administrative Agent, repay to the Administrative Agent the
proceeds of the Loan attributable to such Disproportionate Advance with interest
thereon at a rate per annum equal to the interest rate applicable to the
relevant Loan, but without such payment being considered a payment or prepayment
of a Loan under Section 8.1 so that the Borrower will have no liability under
such Section with respect to such payment.  If the Borrower and such Lender



‑32-

--------------------------------------------------------------------------------

 

 

shall pay interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by the Borrower under this Section shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. 

Section 2.6.Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each Borrowing
of Base Rate Loans advanced hereunder shall be in an amount not less than
$500,000 or such greater amount that is an integral multiple of $50,000.  Each
Borrowing of Eurodollar Loans advanced, continued or converted hereunder shall
be in an amount equal to $1,000,000 or such greater amount that is an integral
multiple of $100,000.  Without the Administrative Agent’s consent, there shall
not be more than five Borrowings of Eurodollar Loans outstanding at any one
time.

Section 2.7.Maturity of Loans. Each Loan, both for principal and interest not
sooner paid, shall mature and become due and payable by the Borrower on the
Termination Date.

Section 2.8.Prepayments.  (a) Voluntary.  The Borrower may prepay without
premium or penalty (except as set forth in Section 8.1 below) and in whole or in
part any Borrowing of Eurodollar Loans at any time upon 3 Business Days prior
notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans or Swing Loans bearing interest at the Swing Line
Lender’s Quoted Rate, notice delivered by the Borrower to the Administrative
Agent no later than 10:00 a.m. (Cincinnati time) on the date of prepayment (or,
in any case, such shorter time period then agreed to by the Administrative
Agent), such prepayment to be made by the payment of the principal amount to be
prepaid and, in the case of any Eurodollar Loans, accrued interest thereon to
the date fixed for prepayment plus any amounts due the Lenders under
Section 8.1; provided, however, the Borrower may not partially repay a Borrowing
(i) if such Borrowing is of Base Rate Loans (other than a Swing Loan), in a
principal amount less than $500,000, (ii) if such Borrowing is of Eurodollar
Loans, in a principal amount less than $1,000,000, and (iii) in each case,
unless it is in an amount such that the minimum amount required for a Borrowing
pursuant to Section 2.6 remains outstanding.

(b)Mandatory.  (i) The Borrower shall, on each date the Commitments are reduced
pursuant to Section 2.10, prepay the Revolving Loans and, if necessary, Swing
Loans and, if necessary, in accordance with Section 4.5, Cash Collateralize the
L/C Obligations by the amount, if any, necessary to reduce the sum of the
aggregate principal amount of Revolving Loans, Swing Loans and L/C Obligations
then outstanding to the amount to which the Commitments have been so reduced.

(ii)Promptly upon the occurrence of any Change of Control and, in any event, no
later than the end of the third Business Day on which such Change of Control
occurred, the Borrower shall, without notice or demand, (x) pay all outstanding
principal of and interest on the Loans and any and all other Obligations then
outstanding (including any amounts payable pursuant to Section 8.1), (y) Cash
Collateralize 105% of the then outstanding amount of all L/C Obligations,



‑33-

--------------------------------------------------------------------------------

 

 

and (z) cause all Hedging Liability and Bank Product Liability then outstanding
to be paid in full or collateralized in a manner reasonably acceptable to the
Lender or Affiliate of a Lender to whom such obligations are owed.  In addition,
immediately upon the occurrence of any Change of Control, the Commitments and
all other obligations of the Lenders to extend further credit pursuant to any of
the terms of this Agreement shall immediately and automatically terminate.

(iii)Unless the Borrower otherwise directs, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Swing Loans or Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 8.1.  Each prefunding of L/C Obligations shall be made
in accordance with Section 4.5.

(c)Clean Down.  For a period of thirty (30) consecutive days during each
12-month period (commencing with the 12-month period ending on the first
anniversary of the Closing Date), the Borrower agrees that the aggregate
principal amount of all Loans outstanding hereunder shall not exceed $0 (each, a
“Clean Down”).  The Borrower shall provide the Administrative Agent with at
least three (3) Business Days prior written notice of any Clean Down.  For the
avoidance of doubt, L/C Obligations shall not be subject to the foregoing Clean
Down requirements.

(d)Lender Notification; Payment Application.  The Administrative Agent will
promptly advise each Lender of any notice of prepayment it receives from the
Borrower, and in the case of any partial prepayment, such prepayment shall be
applied to the remaining amortization payments on the relevant Loans in the
inverse order of maturity.

Section 2.9.Place and Application of Payments.  (a) General Payments.  All
payments of principal of and interest on the Loans and the Reimbursement
Obligations, and of all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Administrative Agent by no later than 12:00 Noon (Cincinnati time) on the due
date thereof at the office of the Administrative Agent in Cincinnati, Ohio (or
such other location as the Administrative Agent may designate to the Borrower in
writing) for the benefit of the Lender or Lenders entitled thereto.  Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in Dollars, in immediately available funds at the place of payment, in each case
without set‑off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.

(b)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which



‑34-

--------------------------------------------------------------------------------

 

 

any payment is due to the Administrative Agent for the account of the Lenders or
the L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or L/C Issuer, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate per annum equal to: (i) from the
date the distribution was made to the date 2 Business Days after payment by such
Lender is due hereunder, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) from the date 2 Business Days after the date
such payment is due from such Lender to the date such payment is made by such
Lender, the Base Rate then in effect for each such date.

(c)[Reserved].  

(d)Application of Collateral Proceeds after Default.  Anything contained herein
to the contrary notwithstanding, (x) pursuant to the exercise of remedies under
Sections 7.2 and 7.3 or (y) after written instruction by the Required Lenders
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders shall be remitted to the Administrative Agent and distributed as
follows:

(i)first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, which the
Borrower has agreed to pay the Administrative Agent under Section 10.12 (such
funds to be retained by the Administrative Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(ii)second, to the payment of principal and interest on the Swing Loans until
paid in full;

(iii)third, to the payment of any outstanding interest (other than on Swing
Loans) and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

(iv)fourth, to the payment of principal on the Loans (other than Swing Loans),
unpaid Reimbursement Obligations, together with Cash Collateral for any
outstanding L/C Obligations pursuant to Section 7.4 (until the Administrative
Agent is holding Cash Collateral equal to 105% of the then outstanding amount of
all such L/C Obligations), and Hedging Liability, the aggregate amount paid to,
or held as collateral security for, the



‑35-

--------------------------------------------------------------------------------

 

 

Lenders and, in the case of Hedging Liability, their Affiliates to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;

(v)fifth, to the payment of all other Secured Obligations (including Bank
Product Liability) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and

(vi)sixth, to the Borrower or whoever else may be lawfully entitled thereto.

Notwithstanding anything contained herein to the contrary, no proceeds of any
Collateral or payment made under or in respect of any Guaranty Agreement
received from any person who is not an “eligible contract participant” as
defined in the Commodities Exchange Act and regulations thereunder shall be
applied to the payment of any Hedging Liability, but appropriate adjustments
shall be made with respect to payments from the Loan Parties to preserve the
allocation to Hedging Liability otherwise set forth in this Section.

Section 2.10.Voluntary Commitment Terminations.  The Borrower shall have the
right at any time and from time to time, upon 3 Business Days prior written
notice to the Administrative Agent (or such shorter period of time agreed to by
the Administrative Agent), to terminate the Commitments in whole or in part, any
partial termination to be (a) in an amount not less than $1,000,000 or any
greater amount that is an integral multiple of $100,000 and (b) allocated
ratably among the Lenders in proportion to their respective Percentages,
provided that the Commitments may not be reduced to an amount less than the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and of
L/C Obligations then outstanding.  Any termination of the Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount.  Any
termination of the Commitments below the Swing Line Sublimit then in effect
shall reduce the Swing Line Sublimit by a like amount.  The Administrative Agent
shall give prompt notice to each Lender of any such termination of the
Commitments.  Any termination of the Commitments pursuant to this Section 2.10
may not be reinstated.

Section 2.11.Swing Loans.  (a) Generally.  Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Line Lender may, in its
discretion, make loans in Dollars to the Borrower under the Swing Line
(individually a “Swing Loan” and collectively the “Swing Loans”) which shall not
in the aggregate at any time outstanding exceed the Swing Line Sublimit;
provided, however, the sum of the aggregate principal amount of Revolving Loans,
Swing Loans and L/C Obligations at any time outstanding shall not exceed the sum
of all Commitments in effect at such time.  The Swing Loans may be availed of by
the Borrower from time to time and borrowings thereunder may be repaid and used
again during the period ending on the Termination Date; provided that each Swing
Loan must be repaid on the last day of the Interest Period applicable
thereto.  Each Swing Loan shall be in a minimum amount of $250,000 or such
greater amount which is an integral multiple of $100,000.   Notwithstanding
anything herein to the contrary, the Swing Line Lender shall be under no
obligation to make any Swing Loan if any Lender is at such time a Defaulting
Lender hereunder unless the Borrower or such Defaulting Lender has provided Cash
Collateral in compliance with



‑36-

--------------------------------------------------------------------------------

 

 

Section 4.5 sufficient to eliminate the Swing Line Lender’s risk with respect to
such Defaulting Lender.

(b)Interest on Swing Loans.  Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to, at the
option of the Borrower, (i) the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans as from time to time in effect (computed on the basis of a
year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Swing Line Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed).  Interest on each Swing
Loan shall be due and payable prior to such maturity on the last day of each
Interest Period applicable thereto.

(c)Requests for Swing Loans.  The Borrower shall give the Administrative Agent
prior notice (which may be written or oral), no later than 10:00 a.m.
(Cincinnati time) on the date upon which the Borrower requests that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor.  The Administrative Agent shall promptly advise the Swing
Line Lender of any such notice received from the Borrower.  Within 30 minutes
after receiving such notice, the Swing Line Lender shall in its discretion quote
an interest rate to the Borrower at which the Swing Line Lender would be willing
to make such Swing Loan available to the Borrower for the Interest Period so
requested (the rate so quoted for a given Interest Period being herein referred
to as “Swing Line Lender’s Quoted Rate”).  The Borrower acknowledges and agrees
that the interest rate quote is given for immediate and irrevocable
acceptance.  If the Borrower does not so immediately accept the Swing Line
Lender’s Quoted Rate for the full amount requested by the Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans to the Base Rate
as from time to time in effect.  Subject to the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to the Borrower on the date
so requested at the offices of the Swing Line Lender in Cincinnati,
Ohio.  Anything contained in the foregoing to the contrary notwithstanding
(i) the obligation of the Swing Line Lender to make Swing Loans shall be subject
to all of the terms and conditions of this Agreement and (ii) the Swing Line
Lender shall not be obligated to make more than one Swing Loan during any one
day. 

(d)Refunding of Swing Loans.  In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (which the Borrower
hereby irrevocably authorizes the Swing Line Lender to act on its behalf for
such purpose) and with notice to the Borrower and the Administrative Agent,
request each Lender to make a Revolving Loan in the form of a Base Rate Loan in
an amount equal to such Lender’s Percentage of the amount of the Swing Loans
outstanding on the date such notice is given.  Unless an Event of Default
described in Section 7.1(j) or 7.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent, in immediately available funds, at the Administrative
Agent’s principal office in Cincinnati, Ohio, on the Business Day such notice is
given.  The proceeds of such Borrowing of Revolving Loans shall be immediately
applied to repay the outstanding Swing Loans.





‑37-

--------------------------------------------------------------------------------

 

 

(e)Participations.  If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 2.11(d) above
(because an Event of Default described in Section 7.1(j) or 7.1(k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Administrative Agent,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Percentage of the aggregate
principal amount of Swing Loans that were to have been repaid with such
Revolving Loans; provided that the foregoing purchases shall be deemed made
hereunder without any further action by such Lender, the Swing Line Lender or
the Administrative Agent.  Each Lender that so purchases a participation in a
Swing Loan shall thereafter be entitled to receive its Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan.  The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set‑off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatsoever.  Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Potential Default or Event of Default or by any reduction or termination of the
Commitment of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding or reduction
whatsoever.

Section 2.12.Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and, with respect
to Eurodollar Loans and Swing Loans, the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

(c)The entries maintained in the accounts maintained pursuant to
Sections 2.12(a) and (b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms.

(d)Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D‑1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or D‑2 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable.  In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender in the amount of the Commitment or Swing Line Sublimit,
as applicable.  Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 10.9) be



‑38-

--------------------------------------------------------------------------------

 

 

represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 10.9, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.

Section 2.13.Fees.  (a) Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Commitments.  Such commitment fee
shall be payable quarterly in arrears on the last Business Day of each March,
June, September, and December in each year (commencing on the first such date
occurring after the Closing Date) and on the Termination Date, unless the
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.3, the Borrower shall
pay to the L/C Issuer for its own account a fronting fee equal to .125% of the
face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last Business Day of each March, June,
September, and December, commencing on the first such date occurring after the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders according to their Percentages, a letter of
credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such
quarter.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
transfer and other administrative fees for each Letter of Credit.  Such standard
fees referred to in the preceding sentence may be established by the L/C Issuer
from time to time.

(c)Administrative Agent Fees.  The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in that certain fee letter dated
November 5, 2014, or as otherwise agreed to in writing between the Borrower and
the Administrative Agent.

Section 3.Conditions Precedent.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non‑renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to satisfaction (or waiver) of the following
conditions precedent:





‑39-

--------------------------------------------------------------------------------

 

 

Section 3.1.All Credit Events.  At the time of each Credit Event hereunder:

(a)each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of said time, except to the extent the same expressly
relate to an earlier date (and in such case shall be true and correct (or, in
the case of any representation or warranty not qualified as to materiality, true
and correct in all material respects) as of such earlier date);

(b)no Potential Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

(c)after giving effect to such requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Commitments;

(d)in the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.5, in the case of the issuance of any Letter of
Credit the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees required to be paid at such time under
Section 2.13, and, in the case of an extension or increase in the amount of a
Letter of Credit, the L/C Issuer shall have received a written request therefor
in a form reasonably acceptable to the L/C Issuer together with fees required to
be paid at such time under Section 2.13; and

(e)such Credit Event shall not violate any Legal Requirement applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect;
provided that, any such Legal Requirement shall not entitle any Lender that is
not affected thereby to not honor its obligation hereunder to advance, continue
or convert any Loan or, in the case of the L/C Issuer, to extend the expiration
date of or increase the amount of any Letter of Credit hereunder.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section, unless otherwise specified in
writing by the Borrower; provided, however, that the Lenders may continue to
make advances hereunder, in the sole discretion of the Lenders with Commitments,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Potential Default or Event of Default or other condition set forth
above that may then exist.  For the avoidance of doubt, no Lender shall be
required to make any Loans in the event that any of the conditions set forth in
this Section 3.1 are not satisfied.





‑40-

--------------------------------------------------------------------------------

 

 

Section 3.2.Initial Credit Event.  Before or concurrently with the initial
Credit Event:

(a)the Administrative Agent shall have received this Agreement duly executed by
the Loan Parties and the Lenders;

(b)the Administrative Agent shall have received for each Lender requesting
Notes, such Lender’s duly executed Notes of the Borrower, dated the date hereof
and otherwise in compliance with the provisions of Section 2.12(d);

(c)the Administrative Agent shall have received (i) the Security Agreement duly
executed by BVU, together with (A) a  UCC financing statement to be filed
against BVU, as debtor, in favor of the Administrative Agent, as secured party,
and (B) an Access Agreement for the Borrower’s headquarters location; (ii) a
duly completed and executed Perfection Certificate; and (iii) a letter agreement
re: escrow arrangement duly executed by Resort Title, which agreement shall be
in form and substance reasonably satisfactory to the Administrative Agent;

(d)the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents, naming the Administrative Agent as
additional insured, mortgagee and/or lenders loss payee, as applicable;

(e)the Administrative Agent shall have received copies of each Loan Party’s
Organization Documents, certified in each instance by its Secretary, Assistant
Secretary, Chief Financial Officer or other officer acceptable to the
Administrative Agent and, with respect to Organization Documents filed with a
Governmental Authority, by the applicable Governmental Authority;

(f)the Administrative Agent shall have received copies of resolutions of each
Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on such Loan Party’s behalf, all
certified in each instance by its Secretary, Assistant Secretary, Chief
Financial Officer or other officer acceptable to the Administrative Agent;

(g)the Administrative Agent shall have received copies of the certificates of
good standing, or nearest equivalent in the relevant jurisdiction, for each Loan
Party (dated no earlier than 30 days prior to the date hereof) from the office
of the secretary of state or other appropriate governmental department or agency
of the state of its formation, incorporation or organization, as applicable,
and, solely with respect to Bluegreen Vacations Unlimited, Inc.,  from the
office of the secretary of state or other appropriate governmental department or
agency of the states of Wisconsin and Florida;

(h)the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;





‑41-

--------------------------------------------------------------------------------

 

 

(i)the Administrative Agent shall have received for itself and for the Lenders
the initial fees required by Section 2.13;

(j)the Administrative Agent shall have received certifications from an officer
of the Borrower acceptable to the Administrative Agent as to the Solvency of the
Loan Parties on a consolidated basis after giving effect to the initial Credit
Event;

(k)the capital and organizational structure of the Loan Parties shall be
reasonably satisfactory to the Administrative Agent;

(l)the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require in order to satisfy itself as to the
value of the Collateral, the financial condition of the Loan Parties and their
Subsidiaries, and the lack of material contingent liabilities of the Loan
Parties, including: (i) unaudited historical quarterly financial statements for
the Borrower and its Subsidiaries beginning January 1, 2014 through and
including June 30, 2014; (ii) a Collateral Report prepared by the Borrower as of
the Closing Date; and (iii) a certificate from the Borrower’s Chief Financial
Officer or other officer of the Borrower acceptable to the Administrative
Agent certifying that since December 31, 2013, no Material Adverse Effect has
occurred;

(m)the Administrative Agent shall have received copies of all Term Loan
Documents and Receivable Debt Documents as in effect on the Closing Date, as
requested by the Administrative Agent for those documents not filed with the
Securities Exchange Commission and publicly available;

(n)the Administrative Agent shall have received financing statement and, as
appropriate, tax and judgment lien search results against the Loan Parties and
their Property evidencing the absence of Liens thereon, except for Permitted
Liens;

(o)[reserved];

(p)the Administrative Agent shall have received (i) the favorable written
opinions of counsel to the Loan Parties, in form and substance satisfactory to
the Administrative Agent, and (ii) the opinion of Chapman and Cutler LL, counsel
to the Administrative Agent, with respect to enforceability of the Loan
Documents under New York law;  

(q)the Administrative Agent’s due diligence with respect to the Loan Parties
shall be completed in a manner reasonably acceptable to the Administrative
Agent, including without limitation, receipt of satisfactory management
background checks;

(r)each of the Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti‑money laundering rules and regulations, including the Patriot
Act; and the



‑42-

--------------------------------------------------------------------------------

 

 

Administrative Agent shall have received a fully executed IRS Form W‑9 (or its
equivalent) for each of the Loan Parties;



(s)the Administrative Agent shall have received the Mortgages duly executed by
BVU, together with fixture financing statements relating thereto to be filed
against BVU, as debtor, in favor of the Administrative Agent, as secured party;

(t)the Administrative Agent shall have received a  mortgagee’s title insurance
policy (or binding commitment therefor) in form and substance acceptable to the
Administrative Agent in an amount equal to $4,920,000 insuring the Lien of the
Mortgage with respect to the Mortgaged Premises commonly known as 7021 Crossland
Drive, Orlando, Florida to be a valid first priority Lien, subject to no defects
or objections that are not acceptable to the Administrative Agent, together with
such endorsements as the Administrative Agent may require and are reasonably
available;

(u)the Administrative Agent shall have received a survey in form and substance
acceptable to the Administrative Agent prepared by a licensed surveyor on each
parcel of real property subject to the Lien of the Mortgages, which survey shall
also state whether or not any portion of such real property is in a federally
designated flood hazard area;

(v)the Administrative Agent shall have received reports of an independent firm
of environmental engineers acceptable to the Administrative Agent with respect
to environmental conditions at or affecting the parcels of real property subject
to the Lien of the Mortgages, together with a reliance letter thereon acceptable
to the Administrative Agent;

(w)the Administrative Agent shall have received one or more appraisal reports
prepared for the Administrative Agent by a state certified appraiser selected by
the Administrative Agent, which appraisal reports describe the fair market value
of the property subject to the Liens of the Mortgages and otherwise meets the
requirements of applicable law for appraisals prepared for federally insured
depository institutions;

(x)the Administrative Agent shall have received a flood determination report for
each parcel of real property subject to the Lien of the Mortgages prepared for
the Agent by a flood determination company selected by the Administrative Agent
stating whether or not any portion of such property is in a federally designated
flood hazard area, and, if any improvements thereon are in a federally
designated flood hazard area, evidence of the maintenance of flood insurance as
may be required by applicable law; and

(y)the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.





‑43-

--------------------------------------------------------------------------------

 

 

;  provided that, after the Closing Date, but prior to the initial Credit Event,
the Administrative Agent shall have received a  mortgagee’s title insurance
policy (or binding commitment therefor) in form and substance acceptable to the
Administrative Agent in an amount equal to $1,356,000 insuring the Lien of the
Mortgage with respect to the Mortgaged Premises commonly known as S947 Christmas
Mountain Road, Wisconsin Dells,  Wisconsin to be a valid first priority Lien,
subject to no defects or objections that are not acceptable to the
Administrative Agent, together with such endorsements as the Administrative
Agent may require and are reasonably available. 

Section 4.The Collateral and Guaranties.

Section 4.1.Collateral.  The Secured Obligations shall be secured by valid,
perfected, and enforceable Liens of the Administrative Agent on all right,
title, and interest of each Loan Party in certain personal property, fixtures,
and real estate, as more fully described in the Collateral Documents, whether
now owned or hereafter acquired or arising, and all proceeds thereof.

Section 4.2.Liens on Real Property.  In the event that any Loan Party owns or
hereafter acquires any real property constituting the Mortgaged Premises, or any
portion thereof, such Loan Party shall execute and deliver to the Administrative
Agent (or a security trustee therefor) a mortgage or deed of trust acceptable in
form and substance to the Administrative Agent for the purpose of granting to
the Administrative Agent a Lien on such real property to secure the Secured
Obligations, shall pay all Taxes, costs, and expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and shall
supply to the Administrative Agent, at the Administrative Agent’s request and at
Borrower’s cost and expense, a survey, a certification with regard to flood zone
location (and, if necessary, evidence of flood insurance), environmental report,
hazard insurance policy, appraisal report, and a mortgagee’s policy of title
insurance from a title insurer acceptable to the Administrative Agent insuring
the validity of such mortgage or deed of trust and its status as a first Lien
(subject to Permitted Liens) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

Section 4.3.Guaranties.  The payment and performance of the Secured Obligations
shall at all times be jointly and severally guaranteed by each Guarantor
pursuant to one or more Guaranty Agreements.

Section 4.4.Further Assurances.  Each Loan Party agrees that it shall from time
to time at the request of the Administrative Agent or the Required Lenders,
execute and deliver such documents and do such acts and things as the
Administrative Agent or the Required Lenders may reasonably request in order to
provide for or perfect or protect such Liens on the Collateral as required by
this Section 4.  In the event any Loan Party forms or acquires any other
Subsidiary (which, for the purposes of this Section 4.4, shall include any
Subsidiary that ceases to be an Excluded Subsidiary) that is not an Excluded
Subsidiary after the Closing Date, except as otherwise provided in the
definition of Guarantor, the Loan Parties shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
Agreement and such Collateral Documents as the Administrative Agent may then
require to



‑44-

--------------------------------------------------------------------------------

 

 

comply with this Section 4, and the Loan Parties shall also deliver to the
Administrative Agent, or cause such Subsidiary to deliver to the Administrative
Agent, at the Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith.  In the event any Loan Party (other than BVU) or any
Subsidiary of a Loan Party (other than Resort Title, in its capacity as escrow
agent, or any other Subsidiary, solely with respect to a Limited Joinder)
becomes party to any Sales and Marketing Agreement, the Borrower shall promptly
thereafter cause such Loan Party or Subsidiary, as applicable, to execute, to
the extent it has not previously done so, a Guaranty Agreement and such
Collateral Documents as the Administrative Agent may then reasonably require to
cause such Person to be a Guarantor and to grant a Lien on all Pledged
Receivables (as defined in the Security Agreement) that are owned by such Person
and that relate to such Sales and Marketing Agreement, and the Borrower shall
also deliver to the Administrative Agent, or cause such Loan Party or
Subsidiary, as applicable, to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such other instruments, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.

Section 4.5.Cash Collateral.  Immediately upon the request of the Administrative
Agent, the L/C Issuer, or the Swing Line Lender at any time that there shall
exist a Defaulting Lender, or otherwise as required hereby, including as
required by Sections 2.3(b), 7.4 and 8.6(a)(v), the Borrower shall deliver Cash
Collateral to the Administrative Agent in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 8.6(a)(iv) and any Cash
Collateral provided by the Defaulting Lender, if applicable) with respect to
such Defaulting Lender or to cover such other amount required hereby.

(a)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be held by the Administrative
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties, and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Collateral Account”).  The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders (including the Swing Line Lender), and the L/C
Issuer.  If and when requested by the Borrower, the Administrative Agent shall
invest funds held in the Collateral Account from time to time in direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders (including the Swing Line Lender).

The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender),



‑45-

--------------------------------------------------------------------------------

 

 

and agrees to maintain, a first priority security interest (subject to Permitted
Liens) in the Collateral Account, all as security for the obligations to which
such Cash Collateral may be applied pursuant to clause (b) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided (other than Permitted Liens), or that the total amount of such Cash
Collateral is less than the Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(b)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.5 or Sections 2.3(b),
7.4, or 8.6(a)(v), or any other Section hereof in respect of Letters of Credit
or Swing Loans, shall be applied to the satisfaction of the specific
Reimbursement Obligations, Swing Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation), and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c)Release.  (i) Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations giving rise thereto shall be
released promptly following the elimination of the applicable Fronting Exposure
and other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)), or (ii), if such Cash Collateral (or the appropriate portion
thereof) is not provided in connection with a Defaulting Lender, Cash Collateral
(or the appropriate portion thereof) shall be released promptly after (A) the
Borrower shall have made payment of all such obligations referred to in this
Section 4.5 above, (B) all relevant preference or other disgorgement periods
relating to the receipt of such payments have passed, and (C) no Letters of
Credit, Commitments, Loans or other Obligations remain outstanding hereunder,
and (iii) Cash Collateral (or the appropriate portion thereof) shall be released
promptly following the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, that (x) Cash Collateral
furnished by or on behalf of the Borrower shall not be released during the
continuance of a Potential Default or Event of Default (and following
application as provided in this Section 4.5 may be otherwise applied in
accordance with Section 2.9), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 5.Representations and Warranties.

Each Loan Party represents and warrants to each Lender, the Administrative
Agent, and the L/C Issuer as follows:

Section 5.1.Organization and Qualification.  Each Loan Party (a) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (b) is in good standing



‑46-

--------------------------------------------------------------------------------

 

 

under the laws of the jurisdiction of its organization, (c) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage and (d) is duly qualified and in good standing in
each jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except, in each case of
clauses (a), (b) (other than with respect to the Borrower where failure to
maintain such good standing is not curable or results in the dissolution of the
Borrower), (c) and (d), where the same could not be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Section 5.2.Authority and Enforceability.  The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Administrative Agent the Liens described in the Collateral
Documents executed by the Borrower, and to perform all of its obligations
hereunder and under the other Loan Documents executed by it.  Each Guarantor has
the power and authority to enter into the Loan Documents executed by it, to
guarantee the Secured Obligations, to grant to the Administrative Agent the
Liens described in the Collateral Documents executed by such Person, and to
perform all of its obligations under the Loan Documents executed by it.  The
Loan Documents delivered by the Loan Parties have been duly authorized by proper
corporate and/or other organizational proceedings, executed, and delivered by
such Persons and constitute valid and binding obligations of such Loan Parties
enforceable against each of them in accordance with their terms, except as
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party of
any of the matters and things herein or therein provided for, (a) contravene or
violate any applicable  Legal Requirement binding upon any Loan Party or any
provision of the Organization Documents of any Loan Party, (b) violate or
constitute a default under any covenant, indenture or agreement of or affecting
the any Loan Party or any of its Property, in each case where such violation,
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of any Loan Party other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents.

Section 5.3.Financial Reports.  The audited consolidated financial statements of
the Borrower and its Subsidiaries as at December 31, 2013, and the unaudited
interim consolidated financial statements of the Borrower and its Subsidiaries
as at June 30, 2014, for the six (6) months then ended, heretofore furnished to
the Administrative Agent, fairly and adequately present the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.  As of any date
after the Closing Date, the audited consolidated financial statements of the
Borrower and its Subsidiaries most recently furnished to the Administrative
Agent pursuant to Section 6.1, fairly and adequately present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  As of the date of the most recently delivered annual
financial statements,



‑47-

--------------------------------------------------------------------------------

 

 

neither the Borrower nor any Subsidiary has contingent liabilities or judgments,
orders or injunctions against it that are required by GAAP to be accrued that
are material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 6.1.

Section 5.4.No Material Adverse Change.    Since December 31, 2013, there has
been no change in the business condition (financial or otherwise), operations,
performance, Properties or prospects of any Loan Party or any Subsidiary of any
Loan Party except those occurring in the ordinary course of business, none of
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.

Section 5.5.Litigation and Other Controversies.  Except as set forth on Schedule
5.5, there is no litigation, arbitration, labor controversy or governmental
proceeding pending or, to the knowledge of any Loan Party, threatened against
any Loan Party or any of its Subsidiaries, or any of their respective Property,
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 5.6.True and Complete Disclosure.  All information furnished by or on
behalf of the Loan Parties or any of their Subsidiaries to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement, or any
transaction contemplated herein, does not contain any untrue statements of
material fact or omit a material fact necessary to make the material statements
herein or therein not misleading in any material respect in light of the
circumstances under which such information was provided; provided that, with
respect to projected financial information furnished by or on behalf of the Loan
Parties or any of their Subsidiaries, the Loan Parties only represent and
warrant that such information is prepared in good faith based upon assumptions
and estimates believed to be reasonable at the time of preparation and at the
time of delivery.

Section 5.7.Use of Proceeds; Margin Stock.  The Borrower shall use all proceeds
of the Loans to fund the fees and expenses associated with the closing of the
credit facilities set forth in this Agreement, to refinance existing
Indebtedness, for working capital purposes and other general corporate purposes
of the Borrower and its Subsidiaries.  No part of the proceeds of any Loan or
other extension of credit hereunder will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.  Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds of Loans will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations.  Margin Stock constitutes less than 25% of the value of those
assets of the Loan Parties and their Subsidiaries that are subject to any
limitation on sale, pledge or other restriction hereunder.

Section 5.8.Taxes Generally; Property Taxes and Fees.  (a) Taxes
Generally.  Each Loan Party and each of its Subsidiaries has timely filed or
caused to be timely filed all tax returns required to be filed by such Loan
Party and/or any of its Subsidiaries, except where failure to so file could not
be reasonably expected to have, either individually or in the aggregate, a
Material



‑48-

--------------------------------------------------------------------------------

 

 

Adverse Effect.  Each Loan Party and each of its Subsidiaries has paid all Taxes
payable by them other than Taxes which are not delinquent, except those that are
being contested in good faith and by appropriate legal proceedings and as to
which appropriate reserves have been provided for in accordance with GAAP and no
Lien resulting therefrom attaches to any of its Property (other than any
Permitted Liens).

(b) Property Taxes and Fees.  Without limiting the foregoing clause (a), all
real property taxes, maintenance fees, rents, assessments and like charges
affecting any of the Mortgaged Premises have been fully paid to date, to the
extent such items are due and payable.

Section 5.9.ERISA.  Each Loan Party and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of, and
is in compliance with, Section 302 of ERISA and Section 412 of the Code with
respect to each Plan, except for any failure to fulfill such obligations or so
comply that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The Loan Parties and their Subsidiaries have
no contingent liabilities with respect to any post‑retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in part 6
of subtitle B of Title I of ERISA, except as would not reasonably be expected to
have a Material Adverse Effect.

Section 5.10.Subsidiaries.  Schedule 5.10 (as supplemented from time to time
pursuant to Section 6.18) identifies (a) each Subsidiary (including Subsidiaries
that are Loan Parties) and (b) the following information for each Loan
Party:  (i) jurisdiction of its organization; and (ii) the percentage of issued
and outstanding interests of each class of its Ownership Interests owned by any
Loan Party and/or its Subsidiaries; and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized Ownership Interests and the number of interests of
each class issued and outstanding.  All of the outstanding Ownership Interests
of each Loan Party are validly issued and outstanding and fully paid and
nonassessable and all such Ownership Interests indicated on Schedule 5.10 (as
supplemented from time to time pursuant to Section 6.18) as owned by a Loan
Party or another Subsidiary are owned, beneficially and of record, by such Loan
Party or Subsidiary free and clear of all Liens, other than Permitted
Liens.  There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of Ownership Interests of any Subsidiary.

Section 5.11.Compliance with Laws.  (a) The Loan Parties and their Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities in respect
of the conduct of their businesses and the ownership of their Property, except
such non-compliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b) Without limiting the generality of the foregoing clause (a), the Borrower,
BVU and the applicable Associations have, in all material respects, complied
fully with all applicable laws in connection with the Specified Resorts, the
Mortgaged Premises and the Collateral, and, to the best of the Borrower’s
knowledge, the applicable Association has complied fully with all applicable
laws in connection with each Specified Resort and the Mortgaged Premises,
including, to the extent applicable, (i) the Interstate Land Sales Full
Disclosure Act; (ii) any



‑49-

--------------------------------------------------------------------------------

 

 

applicable condominium and timeshare statutes, rules, and regulations, including
those governing the administration and operation of each applicable Association
and those requiring registration of the units at a Specified Resort or the
Mortgaged Premises as a legal prerequisite to the marketing and sale thereof,
including the applicable timeshare act; (iii) Regulation Z of the Federal
Reserve Board; (iv) the Equal Credit Opportunity Act; (v) Regulation B of the
Federal Reserve Board; (vi) Section 5 and “Do Not Call” provisions of the
Federal Trade Commission Act; (vii) all applicable state and federal securities
laws; (viii) all applicable usury laws; (ix) all applicable trade practices,
home and telephone solicitation, sweepstakes, lottery and other consumer credit
and protection laws; (x) all applicable real estate sales licensing, disclosure,
reporting, and escrow laws; (xi) the Americans with Disabilities Act of 1990 and
all other accessibility requirements; (xii) the federal postal laws; (xiii) the
Real Estate Settlement Procedures Act; (xiv) the Fair Housing Act of 1968;
(xv) the FTC Privacy Act; (xvi) the Patriot Act; and (xvii) all amendments to
and rules and regulations promulgated under the foregoing, all if and as
applicable, to the extent non-compliance is not reasonably expected to cause a
Material Adverse Effect.  Furthermore, each Specified Resort and the Mortgaged
Premises, and in each case the material improvements thereat, have been
constructed and are and will continue to be operated in accordance with all
applicable zoning requirements, building codes, subdivision ordinances,
licensing requirements, all covenants, conditions, and restrictions of record,
and all other applicable laws to the extent non-compliance is not reasonably
expected to cause a Material Adverse Effect.  The Borrower’s marketing and sales
practices are in compliance with all applicable laws, to the extent
non-compliance is not reasonably expected to cause a Material Adverse Effect.

Section 5.12.Environmental Matters.  (a)No Designated Officer of any the Loan
Party or any Subsidiary has knowledge of any Environmental Claim or has received
any written notice of any Environmental Claim and no proceeding has been
instituted asserting any Environmental Claim against any Loan Party or any
Subsidiary in connection with any Specified Resort or Mortgaged Premises.

(b)None of the Loan Parties nor any Subsidiary has knowledge of any facts that
would reasonably be expected to give rise to any Environmental Claim emanating
from, occurring on or in any way related to any Specified Resort or Mortgaged
Premises.

(c)None of the Loan Parties nor any Subsidiary nor, to the knowledge of the Loan
Parties, any third party, has stored, disposed or released any Hazardous
Materials on any Specified Resort or Mortgaged Premises in a manner that is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(d)Except as set forth on Schedule 5.12, the Specified Resorts and Mortgaged
Premises are and, to the knowledge of the Designated Officers of the Loan
Parties and their Subsidiaries, have in the in the past been in compliance with
applicable Environmental Laws and the Loan Parties have timely obtained,
maintain and are in compliance with all permits, authorizations and licenses
required under Environmental Laws for the development, use and occupancy of the
Specified Resorts and Mortgaged Premises as they are currently being used.





‑50-

--------------------------------------------------------------------------------

 

 

(e)The Loan Parties have made available to Administrative Agent accurate and
complete copies of all material environmental reports, studies, assessments,
investigations, audits, correspondence and other documents relating to
environmental, safety and health matters with respect to the Specified Resorts
and the Mortgaged Premises that are in the Loan Parties’ possession or control.

Section 5.13.Investment Company.  No Loan Party nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.

Section 5.14.Intellectual Property.  Each Loan Party and each of its
Subsidiaries owns or has obtained licenses or other rights of whatever nature to
all the patents, trademarks, service marks, trade names, copyrights, trade
secrets, know-how or other intellectual property rights necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others except for such conflicts and any failure to own or obtain
such licenses and other rights, as the case may be, as could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.15.Good Title.  The Borrower and its Subsidiaries have good and
marketable title, or valid leasehold interests, to any and all of the
Collateral, and such Collateral subject to no Liens, other than Permitted Liens.
As of the Closing Date, BVU is the only entity that owns any Collateral.

Section 5.16.Labor Relations.  No Loan Party nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (a) no strike, labor dispute, slowdown, or
stoppage pending against any Loan Party or any of its Subsidiaries or, to the
best knowledge of the Loan Parties and their Subsidiaries, threatened against
any Loan Party or any of its Subsidiaries and (b) to the best knowledge of the
Loan Parties and their Subsidiaries, no union representation proceeding is
pending with respect to the employees of any Loan Party or any of its
Subsidiaries and no union organizing activities are taking place, except (with
respect to any matter specified in clause (a) or (b) above, either individually
or in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

Section 5.17.Governmental Authority and Licensing.  The Loan Parties and their
Subsidiaries have received all licenses, permits, and approvals of each
Governmental Authority necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding that, if adversely
determined, could reasonably be expected to result in revocation or denial of
any license, permit or approval is pending or, to the knowledge of the Loan
Parties, threatened, except where such revocation or denial could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 5.18.Approvals.  No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other



‑51-

--------------------------------------------------------------------------------

 

 

Person, is or will be necessary to the valid execution, delivery or performance
by any Loan Party of any Loan Document, except for (a) such approvals,
authorizations, consents, licenses or exemptions from, or filings or
registrations which have been obtained prior to the date of this Agreement and
remain in full force and effect, (b) filings which are necessary to release
Liens granted pursuant to the document related to the Indebtedness to be
refinanced on the Closing Date, and (c) filings, authorizations, consents,
licenses, exemptions or registrations which are necessary to perfect the
security interests created under the Collateral Documents.

Section 5.19.Affiliate Transactions.  No Loan Party nor any of its Subsidiaries
is a party to any contracts or agreements with any of its Affiliates (other than
with Wholly‑owned Subsidiaries) on terms and conditions which are less favorable
to such Loan Party or such Subsidiary than would be usual and customary in
similar contracts or agreements between Persons not affiliated with each other.

Section 5.20.Solvency. Each Loan Party is Solvent, and the Loan Parties and
their Subsidiaries are, on a consolidated basis, Solvent.

Section 5.21.Brokers Generally; No Broker Fees.  (a) Brokers Generally.  All
marketing and sales activities have been and will be performed by employees or
independent contractors of the Company and its Affiliates, all of whom are and
will be properly licensed or exempt from licensing in accordance with applicable
Legal Requirements.  The Company or its Affiliates will retain a duly licensed
broker of record for each Specified Resort and the Mortgaged Premises as may be
required by applicable law in the State in which each such Specified Resort or
Mortgaged Premises is located.

(b) No Broker Fees.  No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated thereby; and the
Loan Parties hereby agree to indemnify the Administrative Agent, the L/C Issuer,
and the Lenders against, and agree that they will hold the Administrative Agent,
the L/C Issuer, and the Lenders harmless from, any claim, demand, or liability
for any such broker’s or finder’s fees alleged to have been incurred in
connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

Section 5.22.No Default.  No Potential Default or Event of Default has occurred
and is continuing.

Section 5.23.OFAC.  Each Loan Party is in compliance with the requirements of
all OFAC Sanctions Programs applicable to it.  Each Subsidiary of each Loan
Party is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.  Each Loan Party has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information regarding
such Loan Party and its Affiliates and Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs.  To the best of each Loan Party’s knowledge,
neither any Loan Party nor any of its Affiliates or Subsidiaries is, as of the
date hereof, named on the current OFAC SDN List.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments



‑52-

--------------------------------------------------------------------------------

 

 

to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

Section 5.24.Other Agreements and Documents.  As of the Closing Date, except as
set forth on Schedule 5.24, all Material Agreements are in full force and effect
and no defaults currently exist under such agreements which individually or in
the aggregate could reasonably be expected to have a Material Adverse
Effect.  There does not exist any violation of any Organization Documents which
could reasonably be expected to have a Material Adverse Effect.

Section 6.Covenants.

Each Loan Party covenants and agrees that, so long as any credit is available to
or in use by the Borrower hereunder and until the Facility Termination Date:

Section 6.1.Information Covenants.  The Loan Parties will furnish to the
Administrative Agent, with sufficient copies for each Lender: 

(a)Quarterly Reports.  Within 60 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, commencing with the fiscal
quarter of the Borrower ending September 30, 2014, the Borrower’s consolidated
balance sheet as at the end of such fiscal quarter and the related consolidated
statements of income and comprehensive income and of cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year‑to‑date period then
ended, each in reasonable detail, prepared by the Borrower in accordance with
GAAP, setting forth comparative figures for the corresponding fiscal quarter in
the prior fiscal year, all of which shall be certified by the chief financial
officer or other financial or accounting officer of the Borrower acceptable to
the Administrative Agent that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year‑end audit adjustments and the absence of footnotes. 

(b)Annual Statements.  Within 120 days after the close of each fiscal year of
the Borrower, a copy of the Borrower’s consolidated balance sheet as of the last
day of the fiscal year then ended and the Borrower’s consolidated statements of
income and comprehensive income, and cash flows for the fiscal year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an unqualified
opinion of PricewaterhouseCoopers LLP or another firm of independent public
accountants of recognized national standing, selected by the Borrower and
acceptable to the Administrative Agent, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such



‑53-

--------------------------------------------------------------------------------

 

 

accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards.

(c)Compliance Certificates.  At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
acceptable to Administrative Agent in the form of Exhibit E, (A) stating no
Potential Default or Event of Default has occurred during the period covered by
such statements of, if a Potential Default or Event of Default exists, a
detailed description of the Potential Default or Event of Default and all
actions the Borrower is taking with respect to such Potential Default or Event
of Default, (B) confirming that the representations and warranties stated in
Section 5 remain true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of said time, except to the extent such representations and
warranties relate to an earlier date (and in such case, confirming they are true
and correct (or, in the case of any representation or warranty not qualified as
to materiality, true and correct in all material respects) as of such earlier
date), (C) listing all Excluded Subsidiaries as of the last day of the relevant
calendar year, and (D) showing the Borrower’s compliance with the covenants set
forth in 6.20.

(d)Collateral Reports.  As soon as available, and in any event no later than 60
days after the end of each of fiscal quarter of the Borrower, a Collateral
Report detailing the information specified therein with respect to the
Collateral as of the close of business on the last day of such fiscal quarter,
prepared by the Borrower and/or BVU, as applicable, and certified to by the
chief financial officer or other financial or accounting officer of the Borrower
and/or BVU, as applicable, acceptable to Administrative Agent.

(e)Budgets.  As soon as available, but in any event no later than 30 days after
the first day of each fiscal year of the Borrower, a budget in form satisfactory
to the Administrative Agent (including a breakdown of the projected results of
each line of business of the Borrower and its Subsidiaries, and budgeted
consolidated statements of income, and sources and uses of cash and balance
sheets for the Borrower and its Subsidiaries) of the Borrower and its
Subsidiaries in reasonable detail satisfactory to the Administrative Agent for
each fiscal quarter and the four fiscal quarters of the immediately succeeding
fiscal year and, with appropriate discussion, the principal assumptions upon
which such budget is based.

(f)Notice of Default or Litigation, Labor Materials and Contracts.  Promptly,
and in any event within five Business Days after any officer of any Loan Party
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Potential Default or an Event of Default or any other event which
could reasonably be expected to have a Material Adverse Effect, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Loan Parties propose to take with respect thereto, (ii) the
commencement of, or any significant development in, any litigation, labor
controversy, arbitration or governmental proceeding pending against any Loan
Party or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to



‑54-

--------------------------------------------------------------------------------

 

 

have a Material Adverse Effect, (iii) any labor dispute to which any Loan Party
or any of its Subsidiaries may become a party and which may have a Material
Adverse Effect, and (iv) any strikes, walkouts, or lockouts relating to any of
the Loan Parties’ or any of their Subsidiaries’ facilities which could
reasonably be expected to have a Material Adverse Effect, and (v) any Material
Agreements entered into after the Closing Date to the extent reasonably
requested by the Administrative Agent.

(g)Management Letters.  Promptly after any Loan Party’s receipt thereof, a copy
of any “management letter” or other report that has recommendations equivalent
to a “management letter” submitted to any Loan Party or any of its Subsidiaries
by those certified public accountants that opine on any of the Loan Parties’
annual financial statements, and the management’s responses thereto.

(h)Other Reports and Filings.  Promptly upon request of the Administrative
Agent, copies of all financial information, proxy materials and other material
information, certificates, reports, statements and completed forms, if any,
which the Borrower or any of its Subsidiaries has delivered to holders of, or to
any agent or trustee with respect to, Indebtedness of the Borrower or any of its
Subsidiaries in their capacity as such a holder, agent or trustee to the extent
that the aggregate principal amount of such Indebtedness exceeds (or upon the
utilization of any unused commitments may exceed) $10,000,000.

(i)Environmental Matters.  Promptly upon, and in any event within five Business
Days after any Designated Officer of any Loan Party obtains knowledge thereof,
notice of one or more of the following environmental matters with respect to or
affecting any Specified Resort or Mortgaged Premises which individually, or in
the aggregate, could reasonably be expected to have a Material Adverse
Effect:  (i) any violation of Environmental Law by, or notice of an
Environmental Claim; (ii) any Release or threatened Release of Hazardous
Substances, in each case that (x) is not in compliance with applicable
Environmental Laws or (y) could reasonably be expected to form the basis of an
Environmental Claim against any Loan Party or any of its Subsidiaries or any
such real property; (iii) any condition or occurrence that could reasonably be
expected to cause such Specified Resort or Mortgaged Premises to be subject to
any restrictions on its ownership, occupancy, use or transferability under any
Environmental Law; and (iv) any investigative, removal or remedial actions to be
taken in response to the actual or alleged presence of any Hazardous Material to
the extent required by any Environmental Law or Governmental Authority.  All
such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and such Loan
Party’s or such Subsidiary’s response thereto.  In addition, the Loan Parties
agree to provide the Lenders with copies of all material written communications
by the Loan Parties or any of their Subsidiaries with any Person or Governmental
Authority relating to any of the matters set forth in clauses (i)‑(iv) above,
and such detailed reports relating to any of the matters set forth in
clauses (i)‑(iv) above as may reasonably be requested by the Administrative
Agent or the Required Lenders.





‑55-

--------------------------------------------------------------------------------

 

 

(j)Receivable Debt Financing Information.  Within ten (10) calendar days of the
Borrower’s receipt of the Administrative Agent’s written request therefor, to
the extent permitted by applicable law and the terms of the applicable
Receivable Debt Documents, the final offering memorandum (if applicable) for any
Receivable Debt Financing incurred on or after the Closing Date.

(k)Other Information.  From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender may
reasonably request.

Section 6.2.Inspections; Field Examinations.  The Loan Party will, and will
cause each of its Subsidiaries and applicable Associations to, permit officers,
representatives and agents of the Administrative Agent or any Lender, to visit
and inspect any Specified Resorts, Mortgaged Premises and Collateral of such
Loan Party or such Subsidiary, and to examine the financial records and
corporate books of such Loan Party or such Subsidiary, and discuss the affairs,
finances, and accounts of such Loan Party or such Subsidiary with its and their
officers and independent accountants, all at such reasonable times as the
Administrative Agent or any Lender may request; provided that, so long as no
Potential Default or Event of Default exists, prior written notice of any such
visit, inspection, or examination shall be provided to the Borrower and such
visit, inspection, or examination shall be performed at reasonable times to be
agreed to by the Borrower, which agreement will not be unreasonably
withheld.  The Borrower shall pay to the Administrative Agent for its own use
and benefit reasonable charges for examinations of the Collateral performed by
the Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral examinations); provided, however, that in the absence of any
Potential Default and Event of Default, the Borrower shall not be required to
pay the Administrative Agent for more than two such examinations per calendar
year.

Section 6.3.Maintenance of Property and Insurance; Environmental
Matters.  (a) Each Loan Party will, and will cause each of its Subsidiaries and
applicable Associations to, (i) maintain and keep, or cause to be to be
maintained and kept, their respective Properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times; provided that
this clause shall not prevent any Loan Party, its Subsidiaries or the applicable
Associations from discontinuing the operation and maintenance of any of its
Properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (ii) maintain in full force and effect with financially sound and reputable
insurance companies insurance which provides substantially the same (or greater)
coverage and against at least such risks as is in accordance with industry
practice, and shall furnish to the Administrative Agent upon request full
information as to the insurance so carried.  In any event, each Loan Party
shall, and shall cause each of its Subsidiaries and applicable Associations to,
maintain insurance on the Collateral to the extent required by the Collateral
Documents.





‑56-

--------------------------------------------------------------------------------

 

 

(b)Without limiting the generality of Sections 6.3(a) and 6.4, each Loan Party
and its Subsidiaries shall: (i) obtain and maintain in full force and effect all
material permits, licenses and approvals required for its operations and the
occupancy of the Specified Resorts and Mortgaged Premises by Environmental Laws;
(ii) cure as soon as reasonably practicable any violation of applicable
Environmental Laws which individually or in the aggregate may reasonably be
expected to have a Material Adverse Effect; (iii) not, and shall not permit any
other Person to, own or operate on any of its properties any underground storage
tank in violation of applicable law, landfill, dump or hazardous waste
treatment, storage or disposal facility as defined pursuant to Environmental
Laws; and (iv) not use, generate, treat, store, Release or dispose of Hazardous
Materials at or on the Specified Resorts and Mortgaged Premises except in the
ordinary course of its business and in compliance with all Environmental
Laws.  Each Loan Party and its Subsidiaries shall conduct any investigation,
study, sampling and testing, abatement, cleanup, removal, remediation or other
response or preventative action necessary to remove, remediate, prevent,
cleanup, abate or otherwise fully address any Release or threatened Release of
Hazardous Materials or any migration or continuation thereof  required by
Environmental Laws.

Section 6.4.Compliance with Laws.  Each Loan Party shall, and shall cause each
of its Subsidiaries and the applicable Associations to, comply in all respects
with the requirements of all laws, rules, regulations, ordinances and orders of
any Governmental Authority (including Environmental Laws) applicable to such
Loan Party or any of its Subsidiaries’ Property or business operations, where
any such non‑compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property (other than Permitted Liens).

Section 6.5.ERISA.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each Lender
of:  (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan except for a reportable event for which the PBGC has waived
the notice requirement, (b) receipt of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by any Loan
Party or any of its Subsidiaries of any material liability, fine or penalty, or
any material increase in the contingent liability of any Loan Party or any of
its Subsidiaries with respect to any post‑retirement Welfare Plan benefit.

Section 6.6.Payment of Taxes.  Each Loan Party shall, and shall cause each of
its Subsidiaries and, to the extent possible, applicable Associations to, pay
and discharge, all Taxes imposed upon it or any of its Property, before becoming
delinquent and before any penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and as to which appropriate reserves have been provided for in accordance with
GAAP.





‑57-

--------------------------------------------------------------------------------

 

 

Section 6.7.Preservation of Existence.  Each Loan Party shall, and shall cause
each of its Subsidiaries and, to the extent possible, applicable Associations
to, do or cause to be done, all things necessary to preserve and keep in full
force and effect its existence and, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, its franchises,
authority to do business, licenses, patents, trademarks, copyrights that are
necessary for the Loan Parties and their Subsidiaries and applicable
Associations to conduct their respective businesses as presently conducted,
except for such patents, trademarks, copyrights, and other proprietary rights
which, in the  Loan Parties’ reasonable good faith determination, are no longer
used, useful, or valuable to their respective businesses; provided, however,
that nothing in this Section 6.7 shall prevent, to the extent permitted by
Section 6.13, sales of assets by the Loan Parties or any of their Subsidiaries
or applicable Associations, the dissolution or liquidation of any Subsidiary of
any Loan Party or any applicable Association, or the merger or consolidation
between or among the Subsidiaries of any Loan Party.

Section 6.8.Contracts with Affiliates.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than the Borrower or another
Subsidiary that is a Loan Party), except in the ordinary course and pursuant to
the reasonable requirements of such Loan Party’s or Subsidiary’s business, and
upon fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
between Persons not affiliated with each other.

Section 6.9.Restrictions or Changes and Amendments.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, change its fiscal year or fiscal
quarters from its present basis or amend or change, or allow to be amended or
changed: (a) its Organization Documents in any way that would reasonably be
expected to have a Material Adverse Effect, or change its state of organization,
without giving the Administrative Agent at least thirty (30) days prior written
notice, or (b) any Material Agreement in a manner that could reasonably be
expected to have a Material Adverse Effect, without giving the Administrative
Agent at least thirty (30) days prior written notice.

Section 6.10.Change in the Nature of Business.    Without the prior written
consent of the Required Lenders (which consent will not be unreasonably delayed,
withheld or denied), no Loan Party shall, nor shall it permit any of its
Subsidiaries to, engage in any business or activity if, as a result, the general
nature of the business in which the Loan Parties and their Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Loan Parties and their Subsidiaries,
taken as a whole, are engaged on the Closing Date.

Section 6.11.Indebtedness.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, including liabilities under any Hedging Agreement, except;

(a)the Secured Obligations of the Loan Parties and their Subsidiaries owing to
the Administrative Agent and the Lenders (and their Affiliates);





‑58-

--------------------------------------------------------------------------------

 

 

(b)Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other than
Lenders (or their Affiliates);

(c)intercompany Indebtedness or advances among the Loan Parties;

(d)intercompany Indebtedness or advances between Borrower and Resort Title;

(e)intercompany advances from time to time owing between a Loan Party and an
Excluded Subsidiary (other than a SPE Subsidiary; Resort Title or Bluegreen/Big
Cedar) in the ordinary course of business to finance working capital needs;
provided that the aggregate amount of such advances outstanding to all Excluded
Subsidiaries, together with any Investments in Excluded Subsidiaries permitted
under Sections 6.14, do not exceed $30,000,000 at any one time outstanding;

(f)Indebtedness of the Borrower and its applicable Subsidiaries owed pursuant to
the Term Loan Documents, as reduced by permitted payments thereon;

(g)Receivable Debt Financing;

(h)(i) purchase money Indebtedness and Capitalized Lease Obligations of the Loan
Parties and their Subsidiaries and (ii) other non-receivable-backed secured
Indebtedness of the Loan Parties and their Subsidiaries; provided that the
aggregate amount of all such Indebtedness under this subsection (h) shall not
exceed $50,000,000 at any one time outstanding (for purposes of clarity, this
clause (h) shall not restrict the Indebtedness of Bluegreen/Big Cedar that is
permitted by Section 6.11(m));

(i)unsecured Subordinated Debt, as reduced by permitted payments thereon;

(j)Indebtedness of the SPE Subsidiaries, solely to the extent such Indebtedness
is not secured by any of the Collateral and not more than $25,000,000 of such
Indebtedness is at any time recourse to the Loan Parties (for purposes of
clarity, this clause (j) shall not restrict the Indebtedness of Bluegreen/Big
Cedar that is permitted by Section 6.11(m));

(k)endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(l)replacements, renewals, refinancings or extensions of any Indebtedness
described in subsections (f), (h) and (i) of this Section that (i) does not
exceed the aggregate principal amount (plus accrued interest and applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended unless such excess amount is otherwise permitted
by this Section 6.11, (ii) does not have a weighted average life to maturity at
the time of such replacement, renewal, refinancing or extension that is less
than the weighted average life to maturity of the Indebtedness



‑59-

--------------------------------------------------------------------------------

 

 

being replaced, renewed, refinanced or extended, (iii) does not rank at the time
of such replacement, renewal, refinancing or extension senior to the
Indebtedness being replaced, renewed, refinanced or extended, and (iv) to the
extent such Indebtedness constitutes Subordinated Debt, is governed by an
agreement or agreements which provide for terms and conditions (including rights
of prepayment, covenants, and defaults) materially no more restrictive than
those provided for in the instrument, agreement, or indenture governing the
Subordinated Debt outstanding prior to giving effect to such replacement,
renewal, refinancing or extension;



(m)Indebtedness of Bluegreen/Big Cedar incurred in the ordinary course of
business consistent with past practice and any Guarantee thereof;

(n)unsecured Indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding.

Section 6.12.Liens.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):

(a)inchoate Liens for the payment of Taxes which are not yet delinquent or the
payment of which is not required by Section 6.6;

(b)Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with bids, tenders,
contracts or leases to which any Loan Party or any Subsidiary of any Loan Party
is a party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and for which adequate reserves have been established
in accordance with GAAP;

(c)mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and for which
adequate reserves have been established in accordance with GAAP;

(d)Liens created by or pursuant to this Agreement and the Collateral Documents;

(e)Liens on Property (other than the Collateral) of any Loan Party or any
Subsidiary of any Loan Party created solely for the purpose of securing
Indebtedness permitted by Section 6.11 (a), (b), (f), (g), (h), (j), (k), (l)
and (m);





‑60-

--------------------------------------------------------------------------------

 

 

(f)easements, permits, rights‑of‑way, encroachments, restrictions, zoning or
building codes or ordinances, other land use laws regulating the use or
occupancy of real property or the activities conducted thereon which are imposed
by any Governmental Authority and other similar encumbrances against real
property incurred in the ordinary course of business which, in the aggregate,
are not substantial in amount and which do not materially detract from the value
of the Property subject thereto or materially interfere with the ordinary
conduct of the business of any Loan Party or any Subsidiary of any Loan Party;
and

(g)Liens on the assets of any Subsidiary of the Borrower that is not a
Wholly-owned Subsidiary and is a joint venture in which Persons that are not
Affiliates of the Borrower hold Ownership Interests, which Liens are in favor of
the equity owners of such Subsidiary.

Section 6.13.Consolidation, Merger, and Sale of Assets.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or merge or consolidate, or convey, sell, lease, or otherwise
dispose of all or any part of its Property, including any disposition as part of
any sale‑leaseback transactions except that this Section shall not prevent:

(a)the sale and lease of inventory in the ordinary course of business;

(b)the sale, transfer or other disposition of any assets that, in the reasonable
judgment of the Loan Parties or their Subsidiaries, has become obsolete, or worn
out, or is no longer used or useful in the business of the Loan Parties and
their Subsidiaries;

(c)the disposition or sale of Cash Equivalents in consideration for cash;

(d)the disposition of real estate (other than the Collateral) in the ordinary
course of business, including, but not limited to, dispositions of inventory and
land held for development in connection with any Loan Party’s existing business
strategy;

(e)any winding up, liquidation or dissolution of the affairs of any Excluded
Subsidiary, or the merger or consolidation of any Excluded Subsidiary, so long
as both immediately before and immediately after giving effect to such
dissolution, no Potential Default or Event of Default shall have occurred and be
continuing;

(f)any winding up, liquidation or dissolution of the affairs of any Loan Party
(other than the Borrower) or the merger or consolidation of any Loan Party
 (provided that, if the Borrower is party to such merger or consolidation, the
Borrower shall be the surviving entity of such merger or consolidation), so long
as (i) the Borrower has provided the Administrative Agent with at least 10
Business Days’ prior written notice thereof, and (ii) both immediately before
and immediately after giving effect to such event, no Potential Default or Event
of Default shall have occurred and be continuing; and





‑61-

--------------------------------------------------------------------------------

 

 

(g)any sale, transfer, lease, or other disposition of Property of any Loan Party
or any Subsidiary of any Loan Party (including any disposition of Property as
part of a sale and leaseback transaction), so long as both immediately before
and immediately after giving effect to such disposition, no Potential Default or
Event of Default shall have occurred and be continuing.

Section 6.14.Advances, Investments, and Loans.   No Loan Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, make any
Investment other than Investments in the ordinary course of business consistent
with past practice.

Section 6.15.Restricted Payments.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, declare or make any Restricted
Payments; provided, however, that the foregoing shall not operate to prevent:

(a)the making of dividends or distributions by any Subsidiary to any Loan Party
that is its direct or indirect parent;

(b)the making of dividends or distributions by any Excluded Subsidiary; and

(c)other Restricted Payments by a Loan Party or any other Subsidiary if and so
long as (a) no Potential Default exists or will arise after giving effect to
such other Restricted Payment, and (b) after giving effect to such other
Restricted Payment, the Borrower is in pro forma compliance with the financial
covenants set forth in Section 6.20 (based on the most recent financial
statements delivered to the Administrative Agent in accordance with Section
6.1).

Section 6.16.Limitation on Restrictions.  No Loan Party shall directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
restriction on the ability of any such Loan Party or Subsidiary to (a) pay
dividends or make any other distributions on any Ownership Interests owned by a
Loan Party or any Subsidiary, (b) pay or repay any Indebtedness owed to any Loan
Party or any Subsidiary, (c) make loans or advances to any Loan Party or any
Subsidiary, (d) transfer any of its Property to any Loan Party or any
Subsidiary, (e) encumber or pledge any of the Collateral to or for the benefit
of the Administrative Agent, or (f) guaranty the Secured Obligations; provided
that, the foregoing shall not prevent restrictions contained in any Loan
Document.

Section 6.17. Restrictive Covenants.  Without the prior written consent of the
Administrative Agent (which shall not be unreasonably withheld, delayed or
denied), the Loan Parties will not consent to, or otherwise acquiesce in, any
change in any private restrictive covenant, planning or zoning law or other
public or private restriction, which would limit or alter the use of the
Mortgaged Premises.

Section 6.18.Limitation on the Creation of Subsidiaries; Sales and Marketing
Agreements.  (a) Limitation on Creation of Subsidiaries.  Notwithstanding
anything to the contrary contained in this Agreement, no Loan Party will, nor
will it permit any of its



‑62-

--------------------------------------------------------------------------------

 

 

Subsidiaries to, establish, create or acquire after the Closing Date any
Subsidiary; provided that the Loan Parties shall be permitted to establish or
create (i) Excluded Subsidiaries, so long as notice thereof is given to the
Administrative Agent on an annual basis as required by this Agreement, and
(ii) other Wholly‑owned Subsidiaries, so long as at least 30 days prior written
notice thereof is given to the Administrative Agent and the Loan Parties timely
comply with the requirements of Section 4 (at which time Schedule 5.10 shall be
deemed to include a reference to such Subsidiary).

(b)Sales and Marketing Agreements.  No Loan Party (other than BVU) or any
Subsidiary of a Loan Party (other than Resort Title, in its capacity as escrow
agent, or any other Subsidiary, solely with respect to a Limited Joinder) shall
become party to any Sales and Marketing Agreement or otherwise acquire any right
to receive payments in respect of any of the Pledged Receivables (as defined in
the Security Agreement), unless (i) at least 15 days prior written notice
thereof is given to the Administrative Agent and (ii) such Loan Party or
Subsidiary, as applicable, timely comply with the requirements of Section 4.

Section 6.19.Operating Accounts.  Each of the primary operating accounts of the
Loan Parties shall be at all times maintained with the Administrative Agent,
except for accounts to serve Loan Party locations that can not be reasonably
served by the existing offices and branches of the Administrative Agent.

Section 6.20.Financial Covenants.  (a) Maximum Leverage Ratio.  The Borrower
shall not, as of the last day of each fiscal quarter of the Borrower (commencing
with the fiscal quarter ending September 30, 2014), permit the Leverage Ratio to
be greater than 3.00 to 1.00.

(b)Minimum Liquidity.  As of the Closing Date and as of the end of each fiscal
quarter (commencing with the fiscal quarter ending September 30, 2014), the
Borrower shall maintain consolidated unrestricted cash or cash equivalents of
not less than Twenty-Five Million and No/Dollars ($25,000,000.00) on the
Company’s consolidated balance sheet.

(c)Debt Service Coverage Ratio.  The Borrower shall not permit its Debt Service
Coverage Ratio to be less that 2.00 to 1.00 as measured on the last day of each
fiscal quarter (commencing with the fiscal quarter ending September 30, 2014).

(d)Minimum Tangible Net Worth.  As of the Closing Date and as of the end of each
fiscal quarter (commencing with the fiscal quarter ending September 30, 2014),
the Borrower shall maintain a Tangible Net Worth of not less than $245,000,000.

Section 6.21.Compliance with OFAC Sanctions Programs. (a) Each Loan Party shall
at all times comply with the requirements of all OFAC Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.

(b)Each Loan Party shall provide the Administrative Agent, the L/C Issuer, and
the Lenders any information regarding such Loan Party, its Affiliates, and its
Subsidiaries necessary



‑63-

--------------------------------------------------------------------------------

 

 

for the Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs; subject however, in the case of Affiliates,
to such Loan Party’s ability to provide information applicable to them. 

(c)If any Loan Party obtains actual knowledge or receives any written notice
that such Loan Party, any Affiliate, or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), such Loan Party shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuer,
and the Lenders of such OFAC Event, and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent, the L/C Issuer, and the
Lenders taking any and all steps the Administrative Agent, the L/C Issuer, or
the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

Section 7.Events of Default and Remedies.

Section 7.1.Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder: 

(a)default in the payment when due (whether at the stated maturity thereof or at
any other time provided for in this Agreement) of all or any part of the
principal on any Loan or any other Obligation payable hereunder or under any
other Loan Document, or the default in the payment of any interest or other
payment on any Loan or other Obligation which is not remedied within 3 Business
Days after the due date thereof;

(b)default in the observance or performance of any covenant set forth in
Sections 6.4, 6.7, 6.9, 6.10, 6.11, 6.12, 6.13, 6.15, 6.20, or 6.21 or of any
provision in any Loan Document dealing with the use, disposition or remittance
of the proceeds of Collateral or requiring the maintenance of insurance thereon;

(c)(i) default in the observance or performance of any covenant set forth in
Sections 6.1(a), 6.1(b), 6.1(c), or 6.1(d) which is not remedied within 5
Business Days after the earlier of (A) the date on which such default shall
first become known to any Designated Officer of any Loan Party or (B) written
notice of such default is given to the Borrower by the Administrative Agent, or
(ii) default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days (or, to the
extent such default is curable, and the Borrower has demonstrated to the
satisfaction of the Administrative Agent that it is diligently pursuing a cure
within such thirty (30) day period, such extended period, not to exceed sixty
(60) days, as consented to in writing by the Administrative Agent in its sole
discretion) after the earlier of (A) the date on which such default shall first
become known to any



‑64-

--------------------------------------------------------------------------------

 

 

Designated Officer of any Loan Party or (B) written notice of such default is
given to the Borrower by the Administrative Agent;



(d)any representation or warranty made herein or in any other Loan Document or
in any certificate delivered to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e)(i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or (iii) any of the Collateral Documents shall for
any reason fail to create a valid and perfected first priority Lien in favor of
the Administrative Agent in any Collateral purported to be covered thereby
except as expressly permitted by the terms thereof or the terms of this
Agreement, or (iv) any Loan Party takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder, or (v) any Loan Party or any Subsidiary of a Loan
Party makes any payment on account of any Subordinated Debt which is prohibited
under the terms of any instrument subordinating such Subordinated Debt to any
Secured Obligations, or any subordination provision in any document or
instrument (including, without limitation, any intercreditor or subordination
agreement) relating to any Subordinated Debt shall cease to be in full force and
effect, or any Person (including the holder of any Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision;

(f)default shall occur under any (i) Indebtedness of any Loan Party aggregating
in excess of $5,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise) after giving effect to applicable grace or cure
periods, if any, or (ii) any Hedge Agreement of any Loan Party with any Lender
or any Affiliate of a Lender; provided that, to the extent any such default
under the foregoing clauses (i) and (ii) is waived under the applicable
agreements, the Event of Default hereunder caused solely by such cross-default
shall be deemed to have been waived as well;

(g)(i) any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party, or against any of its Property, in an aggregate amount
in excess of $2,000,000 (except to the extent fully and unconditionally covered
by insurance,  subject to reasonable deductibles consistent with industry
practice, pursuant to which the insurer has accepted liability therefor in
writing and except to the extent fully and unconditionally covered by an appeal
bond, for which such Loan Party has established in



‑65-

--------------------------------------------------------------------------------

 

 

accordance with GAAP a cash or Cash Equivalent reserve in the amount of such
judgment, writ or warrant), and which remains undischarged, unvacated, unbonded
or unstayed for a period of 30 days, or any action shall be legally taken by a
judgment creditor to attach or levy upon any Property of any Loan Party to
enforce any such judgment, or (ii) any Loan Party shall fail within 30 days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(h)provided that any of the following, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect: (i) any Loan Party, or
any member of its Controlled Group, shall fail to pay when due an amount or
amounts which it shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA; or (ii) notice of intent to terminate a Plan or Plans under
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any Loan
Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Section 4042 of ERISA to terminate or to cause a trustee to be appointed
to administer any Plan or a proceeding shall be instituted by a fiduciary of any
Plan against any Loan Party, or any member of its Controlled Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter; or (iv) a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Plan must be terminated; or (v) any Loan Party, or any member of its Controlled
Group, shall incur liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vi) any Loan Party, or any
member of its Controlled Group, shall receive any notice, or any Multiemployer
Plan shall receive from any Loan Party, or any member of its Controlled Group,
any notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is in endangered or critical status, within in the
meaning of Section 305 of ERISA;

(i)[Reserved];

(j)any Loan Party shall (i) have entered involuntarily against it an order for
relief under the United States Bankruptcy Code, as amended, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make an assignment for the benefit of creditors, (iv) apply for, seek,
consent to or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial part of its
Property, (v) institute any proceeding seeking to have entered against it an
order for relief under the United States Bankruptcy Code to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any Debtor
Relief Law or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any action in
furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 7.1(k); or





‑66-

--------------------------------------------------------------------------------

 

 

(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party, or any substantial part of any of its
Property, or a proceeding described in Section 7.1(j)(v) shall be instituted
against any Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

Section 7.2.Non‑Bankruptcy Defaults.  When any Event of Default exists other
than those described in subsection (j) or (k) of Section 7.1, the Administrative
Agent shall, by written notice to the Borrower: (a) if so directed by the
Required Lenders, terminate the remaining Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately Cash Collateralize 105%
of the then outstanding amount of all L/C Obligations, and the Borrower agrees
to immediately provide such Cash Collateral and acknowledges and agrees that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Administrative Agent, for the benefit of the
Lenders, shall have the right to require the Borrower to specifically perform
such undertaking whether or not any drawings or other demands for payment have
been made under any Letter of Credit.  The Administrative Agent, after giving
notice to the Borrower pursuant to Section 7.1(c) or this Section 7.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.

Section 7.3.Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 7.1 exists, then all outstanding Obligations
shall immediately and automatically become due and payable together with all
other amounts payable under the Loan Documents without presentment, demand,
protest or notice of any kind (each of which is hereby waived by the Borrower),
the Commitments and all other obligations of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately and automatically
terminate and the Borrower shall immediately Cash Collateralize 105% of the then
outstanding amount of all L/C Obligations, the Borrower acknowledging and
agreeing that the Lenders would not have an adequate remedy at law for failure
by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.

Section 7.4.Collateral for Undrawn Letters of Credit.  If Cash Collateral for
drawings under any or all outstanding Letters of Credit is required under
Section 2.3(b) or under Section 7.2 or under Section 7.3, the Borrower shall
forthwith Cash Collateralize the amount required as provided in Section 4.5.





‑67-

--------------------------------------------------------------------------------

 

 

Section 7.5.Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 8.Change in Circumstances and Contingencies.

Section 8.1.Funding Indemnity.  If any Lender shall incur any loss, cost or
expense (including any loss of profit, and any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or Swing Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender or by reason of breakage of interest rate swap agreements or the
liquidation of other Hedge Agreements or incurred by reason of an assignment
required by Section 10.2(b)) as a result of:

(a)any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on a
date other than the last day of its Interest Period,

(b)any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.5(a), other than as a
result of the application of Sections 8.2 or 8.3,

(c)any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

(d)any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or
expense.  If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or expense in reasonable detail and the
amounts shown on such certificate shall be conclusive absent manifest error.

Section 8.2.Illegality.  Notwithstanding any other provisions of this Agreement
or any other Loan Document, if at any time any Change in Law makes it unlawful
for any Lender to make or continue to maintain any Eurodollar Loans or to
perform its obligations as contemplated hereby, such Lender shall promptly give
notice thereof to the Borrower and the Administrative Agent and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans.  The Borrower shall prepay on demand the outstanding principal
amount of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the



‑68-

--------------------------------------------------------------------------------

 

 

principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

Section 8.3.Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.  If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a)the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b)the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 8.4.Increased Costs.  (a) Increased Costs Generally.  If any Change in
Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except with respect to the applicable Reserve Percentage with respect to any
Eurodollar Loans) or the L/C Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such



‑69-

--------------------------------------------------------------------------------

 

 

other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, L/C Issuer or other Recipient hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, L/C Issuer or other
Recipient, the Borrower will pay to such Lender, L/C Issuer or other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, L/C Issuer or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any lending office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in Section
8.4(a) or (b) above and delivered to the Borrower, shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 8.5.Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the



‑70-

--------------------------------------------------------------------------------

 

 

purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

Section 8.6.Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.10.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise)  or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.13 shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or the Swing Line Lender; third, to Cash Collateralize contingent
funding obligations of such Defaulting Lender in respect of any participation in
any Swing Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Potential Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and to be released pro rata in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement and Cash Collateralize
contingent funding obligations of such Defaulting Lender in respect of
participation in any future Swing Loan or future Letter of Credit; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Potential Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis in
accordance with their Percentages under the applicable Credit prior to being
applied to the payment of any Loans of, or L/C Obligations owed to such
Defaulting Lender. Any payments, prepayments or other



‑71-

--------------------------------------------------------------------------------

 

 

amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 8.6 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)Certain Fees.  (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.13(a) or any amendment fees, waiver fees, or
similar fees for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive any L/C Participation Fee
under Section 2.13(b) and amounts owed to it in respect of participating
interest in Swing Loans under Section 2.11(e) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Percentage of
the stated amount of Letters of Credit and participating interests in Swing
Loans for which it has provided Cash Collateral pursuant to Section 4.5.

(C)With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Swing Line
Lender and to each L/C Issuer, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the Swing
Line Lender’s or such L/C Issuer’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (A) the conditions set forth in
Section 3.1 are satisfied at such time (and, unless the Borrower shall have
otherwise notified the Administrative Agent at the time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (B) such reallocation does not cause the aggregate principal
amount of Revolving Loans and participating interests in L/C Obligations and
Swing Loans of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.





‑72-

--------------------------------------------------------------------------------

 

 

(v) Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within 3 Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s interests in L/C Obligations and Swing Loans (after giving effect to
any partial reallocation pursuant to clause (iv) above) in accordance with the
procedures set forth in Section 4.5 for so long as such interests in L/C
Obligations and Swing Loans are outstanding.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their reasonable discretion
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held on a pro rata basis by the Lenders
in accordance with their respective Percentages (without giving effect to
Section 8.6(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
effect to such Swing Loan and (ii) the L/C Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 9.The Administrative Agent.

Section 9.1.Appointment and Authorization of Administrative Agent.  Each Lender
and the L/C Issuer hereby appoints Fifth Third Bank, an Ohio banking
corporation, to act on its behalf as the Administrative Agent under the Loan
Documents and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” in
this Agreement or in any other Loan Document (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.





‑73-

--------------------------------------------------------------------------------

 

 

Section 9.2.Administrative Agent and Its Affiliates.  The Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising such rights and powers as
though it were not the Administrative Agent, and the Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of banking, trust, financial advisory, or other business with
any Loan Party or any Affiliate of any Loan Party as if it were not the
Administrative Agent under the Loan Documents and without any duty to account
therefor to the Lenders.  The terms “Lender” and “Lenders”, unless otherwise
expressly indicated or unless the context otherwise clearly requires, includes
the Administrative Agent in its individual capacity as a Lender. 

Section 9.3.Exculpatory Provisions.  (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or any Legal Requirement, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(b)Any instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.10) shall be binding upon all the



‑74-

--------------------------------------------------------------------------------

 

 

Lenders.  Neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by the Administrative Agent (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.10), or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment.  In all cases in which the Loan Documents do
not require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder.  The Administrative Agent shall be entitled to
assume that no Potential Default or Event of Default exists, and shall be deemed
not to have knowledge of any Potential Default or Event of Default, unless and
until notice describing such Potential Default is given to the Administrative
Agent in writing by the Borrower or a Lender.  If the Administrative Agent
receives from any Loan Party a written notice of an Event of Default pursuant to
Section 6.1, the Administrative Agent shall promptly give each of the Lenders
written notice thereof.

(c)Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, or any Credit Event, (ii) the contents of any certificate,
report or other document delivered under this Agreement or any other Loan
Documents or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness, genuineness, value,
worth, or collectability of this Agreement, any other Loan Document or any other
agreement, instrument, document or writing furnished in connection with any Loan
Document or any Collateral, or the creation, perfection, or priority of any Lien
purported to be created by this Agreement or  any Collateral Documents, or
(v) the value or sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Section 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence.

Section 9.4.Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower),



‑75-

--------------------------------------------------------------------------------

 

 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may treat
the payee of any Note or any Loan as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent.

Section 9.5.Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 9 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.

Section 9.6.Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.7.Resignation of Administrative Agent and Successor Administrative
Agent.  (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer, and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000 and, so long as no Event of Default shall have occurred
and be continuing, such appointment shall be within the Borrower’s consent
(which shall not be unreasonably withheld).  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent shall,  prior to the effectiveness of its withdrawal, on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.





‑76-

--------------------------------------------------------------------------------

 

 

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 9 and Section 10.12 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

Section 9.8.L/C Issuer and Swing Line Lender.  The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder.  The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(a) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 9, included the L/C Issuer and
the Swing Line Lender, with respect to such acts or omissions and (b) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.





‑77-

--------------------------------------------------------------------------------

 

 

Section 9.9.Hedging Liability and Bank Product Liability Arrangements.  By
virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 10.9, as the case may be, any Affiliate of such Lender with
whom any Loan Party has entered into an agreement creating Hedging Liability or
Bank Product Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranty
Agreements as more fully set forth in Section 2.9 and Section 4.  In connection
with any such distribution of payments and collections, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Liability unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution.

Section 9.10.No Other Duties; Designation of Additional Agents.  Anything herein
to the contrary notwithstanding, none of the Bookrunners or Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, or the L/C Issuer
hereunder.  The Administrative Agent shall have the continuing right, for
purposes hereof, at any time and from time to time to designate one or more of
the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “arrangers” or other designations for purposes hereto,
but such designation shall have no substantive effect, and such Lenders and
their Affiliates shall have no additional powers, duties or responsibilities as
a result thereof.

Section 9.11.Authorization to Enter into, and Enforcement of, the Collateral
Documents and Guaranty.  The Lenders, such Affiliates of the Lenders who may
enter into an agreement creating Hedging Liabilities or Bank Product Liabilities
pursuant to Section 9.9, and the L/C Issuer irrevocably authorize the
Administrative Agent to execute and deliver the Collateral Documents and each
Guaranty Agreement on their behalf and on behalf of each of their Affiliates and
to take such action and exercise such powers under the Collateral Documents or
any Guaranty Agreement as the Administrative Agent considers appropriate,
provided the Administrative Agent shall not amend the Collateral Documents or
any Guaranty Agreement unless such amendment is agreed to in writing by the
Required Lenders.  Each Lender and L/C Issuer acknowledges and agrees that it
will be bound by the terms and conditions of the Collateral Documents and each
Guaranty Agreement upon the execution and delivery thereof by the Administrative
Agent.  Except as otherwise specifically provided for herein, no Lender (or its
Affiliates) other than the Administrative Agent shall have the right to
institute any suit, action or proceeding in equity or at law for the foreclosure
or other realization upon any Collateral or any or for the execution of any
trust or power in respect of the Collateral or any Guaranty Agreement or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents or any Guaranty Agreement; it being understood and intended
that no one or more of the Lenders (or their Affiliates) shall have any right in
any manner whatsoever to affect, disturb or prejudice the Lien of the
Administrative Agent (or any security trustee therefor) under the Collateral
Documents by its or their action or to enforce any



‑78-

--------------------------------------------------------------------------------

 

 

right thereunder, and that all proceedings at law or in equity shall be
instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders and their Affiliates.

Section 9.12.Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligations shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer, and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer, and the Administrative Agent
under Sections 2.13 and 10.12(a)) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.13
and 10.12(a).  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

Section 9.13.Collateral and Guaranty Matters.  (a) The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon the Facility Termination Date, (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or disposition permitted under the Loan
Documents, or



‑79-

--------------------------------------------------------------------------------

 

 

(C) subject to Section 10.10, if approved, authorized or ratified in writing by
the Required Lenders;

(ii)to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.12(e);

(iii)to release any Guarantor from its obligations under its Guaranty Agreement
if such Person ceases to be a Loan Party as a result of a transaction permitted
under the Loan Documents; and

(iv)to reduce or limit the amount of the Indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under its Guaranty Agreement pursuant to this
Section 9.13.

(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 10.Miscellaneous.

Section 10.1.Taxes.  (a) L/C Issuer.  For purposes of this Section 10.1, the
term “Lender” includes the L/C Issuer and the term “applicable law” includes
FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.





‑80-

--------------------------------------------------------------------------------

 

 

(c)Payment of Other Taxes by the Loan Parties.  Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable law, which
payment may be made under protest if objected to in good faith by such Loan
Party, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 10.1, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the



‑81-

--------------------------------------------------------------------------------

 

 

Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
10.1(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Administrative Agent representing that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,



‑82-

--------------------------------------------------------------------------------

 

 

IRS Form W-8BEN, a U.S. Tax Compliance Certificate in form reasonably acceptable
to the Administrative Agent, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate in form reasonably acceptable to the
Administrative Agent on behalf of each such direct and indirect partner;



(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out of pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental



‑83-

--------------------------------------------------------------------------------

 

 

Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 10.1(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 10.1(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 10.1(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 10.1(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)Survival.  Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 10.2.Mitigation Obligations; Replacement of Lenders  (a) Designation of
a Different Lending Office.  If any Lender requests compensation under
Section 8.4, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 10.1, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 8.4 or Section 10.1, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 8.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 10.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.2(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.9(b)), all of its interests,
rights (other than its existing rights to payments pursuant to Section 8.4 or
Section 10.1) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:





‑84-

--------------------------------------------------------------------------------

 

 

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.9(b)(iv);

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 8.1) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 8.4 or payments required to be made pursuant to Section 10.1 such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable Eligible Assignee shall have consented to
the applicable amendment, waiver or consent.

Section 10.3.No Waiver, Cumulative Remedies.  No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 10.4.Non‑Business Days.  If the payment of any obligation or the
performance of any covenant, duty or obligation hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment or
performance shall be extended to the next succeeding Business Day on which date
such payment or performance shall be due and payable.  In the case of any
payment of principal falling due on a day which is not a Business Day, interest
on such principal amount shall continue to accrue during such extension at the
rate per annum then in effect, which accrued amount shall be due and payable on
the next scheduled date for the payment of interest.

Section 10.5.Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Lender or the L/C
Issuer has any Commitment hereunder or any Obligations (other than contingent
obligations not due and owing or Letters of Credit Cash Collateralized) remain
unpaid hereunder.





‑85-

--------------------------------------------------------------------------------

 

 

Section 10.6.Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Lenders and the L/C Issuer of amounts
sufficient to protect the yield of the Lenders and the L/C Issuer with respect
to the Loans and Letters of Credit, including, but not limited to, Sections 8.1,
8.4, 10.4 and 10.13, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations (other than contingent
obligations not due and owing or Letters of Credit Cash Collateralized).

Section 10.7.Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this clause (ii) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to any Loan Party (as to which the provisions of this
clause (ii) shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 10.8.Notices; Effectiveness; Electronic Communication.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.8(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows:





‑86-

--------------------------------------------------------------------------------

 

 

(i) if to any Loan Party:

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, FL  33431

Attention:Anthony M. Puleo

Telephone:(561) 912-8270

Facsimile:(561) 912-8123

Email:tony.puleo@bluegreenvacations.com

(ii) if to the Administrative Agent, the Swing Line Lender or the L/C Issuer:

Fifth Third Bank

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, OH  45263

Attention:Loan Syndications/Judy Huls

Telephone:(513) 534-4224 

Facsimile:(513) 534-0875

Email:judy.huls@53.com

(iii) if to a Lender (other than the Swing Line Lender), to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in Section 10.8(b) below, shall be effective as provided in said
Section 10.8(b).

(b)  Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section
2.3(f), Section 2.5 or Section 2.11 if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such respective Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 Notwithstanding anything to the contrary herein, the parties hereby agree that
any notices of any Default or Event of Default to the Borrower shall be made by
hand or overnight courier service, or mailed by certified or registered mail.





‑87-

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)Change of Address, Etc.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by written notice to the
other parties hereto.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(d)Platform.

   (i)Each Loan Party agrees that the Administrative Agent may, but is not
obligated to, make the Communications (as defined below) available to the L/C
Issuer and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

(ii)The Platform is provided “as is” and “as available.”  The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties or any of
their Subsidiaries, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of Communications
through the Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, and Lender or the L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform. 





‑88-

--------------------------------------------------------------------------------

 

 

Section 10.9.Successors and Assigns; Assignments and
Participations.  (a)  Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
under any Loan Document without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.9(b) below, (ii) by way of participation in
accordance with the provisions of Section 10.9(d) below or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 10.9(f) below (and any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.9(d) below and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts. 

(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 10.9(b)(i)(B) below in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) In any case of an assignment not described in Section 10.9(b)(i)(A) above,
the aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.





‑89-

--------------------------------------------------------------------------------

 

 

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 10.9(b)(i)(B) above and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the facility
provided for hereunder;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed, or conditioned) shall be required for assignments to a Person
that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

(C)the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment. 

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 from the applicable Lender; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The Eligible
Assignee, if it shall not be a Lender, an Affiliate of a Lender, or an Approved
Fund with respect to a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons.  No Lender shall assign any of its rights
or obligations hereunder to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or (C)
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person. 

(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans



‑90-

--------------------------------------------------------------------------------

 

 

previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer, or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this clause (vii), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.9(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.9(d)
below.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (such agency being solely for tax purposes), shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment(s) of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,



‑91-

--------------------------------------------------------------------------------

 

 

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders and L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.12(c) with respect to any payments made by
such Lender to its Participant(s). 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.10(i) and (ii)
that affects such Participant.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 8.1, 8.4, and 10.1 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.9(b) above; provided that such Participant (A) agrees to be subject
to the provisions of Section 10.2 as if it were an assignee under
Section 10.2(b) above; and (B) shall not be entitled to receive any greater
payment under Section 8.4 or Section 10.1, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 10.2(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.13 as though it were a Lender; provided
that such Participant agrees to be subject to Section 10.7 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.





‑92-

--------------------------------------------------------------------------------

 

 

(f)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(g)Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Commitments and Revolving Loans pursuant
to subsection (b) above, the Administrative Agent may terminate the Swing
Line.  In the event of such termination of the Swing Line, the Borrower shall be
entitled to appoint another Lender to act as the successor Lender of Swing Loans
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrower to appoint a successor shall not affect the resignation of the
Administrative Agent as the Swing Line Lender.  If the Administrative Agent
terminates the Swing Line, it shall retain all of the rights of the maker of
Swing Loans provided hereunder with respect to Swing Loans made by it and
outstanding as of the effective date of such termination, including the right to
require Lenders to make Revolving Loans or fund participations in outstanding
Swing Loans pursuant to Section 2.11.  Notwithstanding anything to the contrary
herein, if at any time the Administrative Agent assigns all of its Commitments
and Revolving Loans pursuant to subsection (b) above, the Administrative Agent
may terminate its commitment pursuant to Section 2.3(a) to issue Letters of
Credit.  In the event of such termination of the Administrative Agent’s
commitment to issue Letters of Credit pursuant to Section 2.3(a), the Borrower
shall be entitled to appoint another Lender to act as the successor L/C Issuer
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrower to appoint a successor shall not affect the resignation of the
Administrative Agent as the L/C Issuer.  If the Administrative Agent terminates
its commitment to issue Letters of Credit pursuant to Section 2.3(a), it shall
retain all of the rights of the L/C Issuer hereunder with respect to Letters of
Credit made by it and outstanding as of the effective date of such termination,
including the right to require Participating Lenders to fund their Participating
Interests in such Letters of Credit pursuant to Section 2.3(d).

Section 10.10.Amendments.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders), (c) if the
rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent, (d) if the rights or duties of the L/C Issuer are affected
thereby, the L/C Issuer, and (e) if the rights and duties of the Swing Line
Lender are affected thereby, the Swing Line Lender; provided that:

(i)no amendment or waiver pursuant to this Section 10.10 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender,
(B) reduce or waive the amount of or postpone the date for any scheduled payment
(but not including any mandatory prepayment) of any principal of or interest on
any Loan or of



‑93-

--------------------------------------------------------------------------------

 

 

any Reimbursement Obligation (except in connection with the waiver of
acceptability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder or (C) change the application of payments set forth in
Section 2.9 without the consent of any Lender adversely affected thereby;

(ii)no amendment or waiver pursuant to this Section 10.10 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change the
definitions of Termination Date or Required Lenders, change the provisions of
this Section 10.10, release any material Guarantor or all or substantially all
of the Collateral (except as otherwise provided for in the Loan Documents),
affect the number of Lenders required to take any action hereunder or under any
other Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders; and

(iii)no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitments of such Lender may not be increased or
extended without the consent of such Lender, (ii) any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent if (A) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (B) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment (including pursuant to an assignment to a replacement
Lender in accordance with the terms herein) in full of the principal of and
interest accrued on each Loan made by it and all other Obligations owing to it
or accrued for its account under this Agreement, (iii) the Collateral Documents
and related documents executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, modified, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, modification, supplement or waiver is
delivered in order (A) to comply with local Legal Requirements (including any
foreign law or regulatory requirement) or advice of local counsel, (B) to cure
ambiguities, inconsistency, omissions, mistakes or defects, or (C) to cause such
Collateral Document or other document to be consistent with this Agreement and
the other Loan Documents and (iv) if following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, inconsistency, obvious error, or mistake or any error, mistake  or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents (other than the Collateral Documents), then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Documents if the



‑94-

--------------------------------------------------------------------------------

 

 

same is not objected to in writing by the Required Lenders within 5 Business
Days following receipt of notice thereof.

Section 10.11.Headings.    Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 10.12.Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The
Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the facility provided for hereunder, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out‑of‑pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender, or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with any Potential Default or Event of
Default hereunder or with the enforcement or protection of its rights (including
all such expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving any Loan Party or any of its Subsidiaries as a
debtor thereunder) (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Damages (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any Guarantor) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged violation of Environmental Laws, the
presence, Release or threatened Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries or at any
off-site location for which the Borrower or any of its Subsidiaries may be
liable, or any Environmental Claim related in any way to the Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing,



‑95-

--------------------------------------------------------------------------------

 

 

whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any Guarantor, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (y) result from a claim
brought by the Borrower or any Guarantor against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.12(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
claim not related to any such Taxes.



(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.12(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), Swing Line
Lender, the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, or such Related Party, as the case may be, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), provided that with respect to such
unpaid amounts owed to the L/C Issuer or Swing Line Lender solely in its
capacity as such, the Lenders shall be required to pay such unpaid amounts
severally among them based on their Percentages (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), provided,
 further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swing Line Lender
in its capacity as such, or the L/C Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or the L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this Section 10.12(c) are several and not
joint.  The Administrative Agent shall be entitled to offset amounts received
for the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents. 

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.





‑96-

--------------------------------------------------------------------------------

 

 

(e)Payments.  All amounts due under this Section shall be payable after demand
therefor.

(f)Survival.  The obligations of the Borrower under this Section shall survive
the termination of this Agreement and the payment of Obligations hereunder.

Section 10.13.Set‑off.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but
excluding (a) deposit accounts subject to Liens permitted by Section 6.12, other
than Liens created by or pursuant to this Agreement and the Collateral
Documents, and (b) lockboxes held at depositary institutions in the name of the
Borrower for the benefit of another Person; provided that such exclusions shall,
for the avoidance of doubt, at no time apply to any Pledged Accounts, as defined
in the Security Agreement) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, the L/C Issuer or any such
Affiliate, to or for the credit or the account of any Loan Party against any and
all of  the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 8.6 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.14.Governing Law; Jurisdiction; Etc.   (a) Governing Law.  This
Agreement and the other Loan Documents and any claims, controversy, dispute, or
cause of action (whether in contract or tort or otherwise) based on, arising out
of, or relating to this agreement or any other Loan Document (except, as to any
other loan document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the state of New York, without regard to conflicts
of law provisions (other than sections 5-1401 and 5-1402 of the New York General
Obligations Law).





‑97-

--------------------------------------------------------------------------------

 

 

(b)Jurisdiction.  Each Loan Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the L/C Issuer, or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in each case
in any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the  non‑exclusive jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or any L/C Issuer may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(c)Waiver of Venue.  Each Loan Party irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.14(b) above.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirements, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)Service of Process.  Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, the manner provided for notices (other than telecopy or email) in
Section 10.8.  Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Legal Requirements.

Section 10.15.Severability of Provisions  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.

Section 10.16.Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in



‑98-

--------------------------------------------------------------------------------

 

 

excess of the maximum amount of interest permitted by applicable law to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) no Loan Party nor any endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and (e) No
Loan Party nor any endorser shall have any action against the Administrative
Agent or any Lender for any Damages whatsoever arising out of the payment or
collection of any Excess Interest.  Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

Section 10.17.Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries and to Guarantors,
respectively, shall apply only during such times as the Borrower has one or more
Subsidiaries and as there are one or more Guarantors, respectively.  Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

Section 10.18.Lender’s and L/C Issuer’s Obligations Several.  The obligations of
the Lenders and the L/C Issuer hereunder are several and not joint.  Nothing
contained in this Agreement and no action taken by the Lenders or the L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and the L/C Issuer a
partnership, association, joint venture or other entity.

Section 10.19.USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender and L/C Issuer to identify the Borrower in accordance with the Patriot
Act.





‑99-

--------------------------------------------------------------------------------

 

 

Section 10.20.Waiver of Jury Trial.  Each of the Loan Parties, the
Administrative Agent, the L/C Issuer and the Lenders hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this agreement or any other loan document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this agreement and the other loan documents by, among
other things, the mutual waivers and certifications in this section.

Section 10.21.Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any Hedge Agreement under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Loan Parties or the facility hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facility hereunder,
(h) with the consent of the Borrower, or (i) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. 

For purposes of this Section, “Information” means all information received from
any Loan Party relating to the Loan Parties or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any of its Subsidiaries, provided that,
in the case of information received from any Loan Party or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care



‑100-

--------------------------------------------------------------------------------

 

 

to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

Section 10.22.Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.2, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g. “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 11.The Guarantees.

Section 11.1.The Guarantees.  To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and the Loans and for other good
and valuable consideration, receipt of which is hereby acknowledged, each
Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement substantially in the form attached hereto as Exhibit G or
such other form reasonably acceptable to the Administrative Agent) and the
Borrower (as to the Secured Obligations of another Loan Party) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, and the L/C Issuer and their Affiliates that
are parties to any document evidencing the Hedging Liability or Bank Product
Liability, the due and punctual payment of all present and future Secured
Obligations, including, but not limited to, the due and punctual payment of
principal of and interest on the Loans, the Reimbursement Obligations, and the
due and punctual payment of all other Obligations now or hereafter owed by the
Borrower under the Loan Documents and the due and punctual payment of all
Hedging Liability and Bank Product Liability, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against the Borrower or any such obligor in any such
proceeding); provided,  however that, with respect to any Guarantor, subject to
Section 11.10, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.  In case of failure by the Borrower or other obligor
punctually to pay any Secured Obligations guaranteed hereby, each Guarantor
hereby unconditionally, jointly and severally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrower or such obligor.





‑101-

--------------------------------------------------------------------------------

 

 

Section 11.2.Guarantee Unconditional.  The obligations of each Guarantor under
this Section 11 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a)any extension, renewal, settlement, compromise, waiver, or release in respect
of any obligation of any Loan Party or other obligor or of any other guarantor
under this Agreement or any other Loan Document or by operation of law or
otherwise;

(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document or any agreement relating to Hedging Liability or Bank Product
Liability;

(c)any change in the corporate existence, structure, or ownership of, or any
proceeding under any Debtor Relief Law affecting, the Borrower or other obligor,
any other guarantor, or any of their respective assets, or any resulting release
or discharge of any obligation of any Loan Party or other obligor or of any
other guarantor contained in any Loan Document;

(d)the existence of any claim, set‑off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

(e)any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(f)any application of any sums by rights of set-off, counterclaim, or similar
rights to any obligation of any Loan Party or other obligor, regardless of what
obligations of any Loan Party or other obligor remain unpaid, including the
Secured Obligations;

(g)any invalidity or unenforceability relating to or against any Loan Party or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Liability or any provision of applicable law or regulation purporting to
prohibit the payment by any Loan Party or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Liability; or

(h)any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this clause (h), constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 11.

Section 11.3.Discharge Only upon Facility Termination Date; Reinstatement in
Certain Circumstances.  Each Guarantor’s obligations under this Section 11 shall
remain in full force and



‑102-

--------------------------------------------------------------------------------

 

 

effect until the Facility Termination Date.  If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Loan Party or other obligor or any Guarantor under
the Loan Documents or any agreement relating to Hedging Liability or Bank
Product Liability is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

Section 11.4.Subrogation.  Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Secured Obligations (other than any contingent or
indemnification obligations not then due) shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed subsequent to the termination of all
the Commitments and expiration of all Letters of Credit that are not Cash
Collateralized pursuant to Section 4.5.  If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the
Facility Termination date, such amount shall be held in trust for the benefit of
the Administrative Agent, the Lenders, and the L/C Issuer (and their Affiliates)
and shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and L/C Issuer (and their Affiliates) or be credited and applied upon
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement.

Section 11.5.Subordination.   Each Guarantor hereby subordinates the payment of
all indebtedness, obligations, and liabilities of the Borrower or any other Loan
Party owing to such Guarantor, whether now existing or hereafter arising, to the
indefeasible payment in full when due in cash of all Secured Obligations (other
than any contingent obligations not due and owing and Letters of Credit Cash
Collateralized); provided that, distributions may be made to such Guarantor as
long as no Event of Default exists or would arise as a result thereof.  During
the existence and continuance of any Event of Default, subject to Section 11.4
above, any such indebtedness, obligation, or liability of the Borrower or any
other Loan Party owing to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the benefit of the holders of the
Secured Obligations and the proceeds thereof shall be paid over to the
Administrative Agent for application to the Secured Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 11.

Section 11.6.Waivers.  Except as otherwise set forth in the Loan Documents, each
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest,
and any notice not provided for herein, as well as any requirement that at any
time any action be taken by the Administrative Agent, any Lender, the
L/C Issuer, or any other Person against the Borrower or any other Loan Party or
other obligor, another guarantor, or any other Person.

Section 11.7.Limit on Recovery.  Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 11 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including fraudulent conveyance law.





‑103-

--------------------------------------------------------------------------------

 

 

Section 11.8.Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower or other Loan Party or other obligor under
this Agreement or any other Loan Document, or under any agreement relating to
Hedging Liability or Bank Product Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such other Loan Party or
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Bank Product Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request or otherwise with the consent of the Required Lenders.

Section 11.9.Benefit to Guarantors.  The Loan Parties are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrower and the other Loan Parties has a direct impact on
the success of each Guarantor.  Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder, and each Guarantor
acknowledges that this guarantee is necessary or convenient to the conduct,
promotion and attainment of its business.

Section 11.10.Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Section 11 in respect of
Swap Obligations (provided,  however, that each Qualified ECP Guarantor shall
only be liable under this Section 11.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
11.10, or otherwise under this Section, voidable under applicable Legal
Requirements relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section 11.10 shall remain in full force and effect until discharged in
accordance with Section 11.3.  Each Qualified ECP Guarantor intends that this
Section 11.10 constitute, and this Section 11.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Section 11.11.Guarantor Covenants.  Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

[Signature Pages to Follow]

 

 

‑104-

--------------------------------------------------------------------------------

 

 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

“Borrower”

Bluegreen Corporation

By:  /s/Anthony M. Puleo

_________________________________________________________________Name:  Anthony
M. Puleo

_________________________________________________________Title:  SVP, CFO and
Treasurer





[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



“Guarantors”

Bluegreen Vacations Unlimited, Inc.

By:  /s/Anthony M. Puleo

___________________________________________________________________Name: Anthony
M. Puleo

___________________________________________________Title: Vice President and
Treasurer





[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



Bluegreen Asset Management Corporation

Bluegreen Beverage, LLC

Bluegreen Communities of Georgia, LLC

Bluegreen Communities, LLC

Bluegreen Corporation of Tennessee

Bluegreen Golf Clubs, Inc.

Bluegreen Guaranty Corporation

Bluegreen Holding Corporation (Texas)

Bluegreen Interiors, LLC

Bluegreen Louisiana, LLC

Bluegreen Management Resources, LLC

Bluegreen Nevada, LLC

Bluegreen New Jersey, LLC

Bluegreen Properties of Virginia INC.

Bluegreen Purchasing & Design, INC.

Bluegreen Resorts Management, INC.

Bluegreen Servicing LLC

Bluegreen Southwest Land, INC.

Bluegreen Specialty Finance, LLC

Bluegreen Treasury Services LLC

BXG Construction, LLC

BXG Mineral Holdings, LLC

BXG Realty, Inc.

Catawba Falls, LLC

Colorful Skies, LLC

Encore Rewards, INC.

Family Fun Company, LLC

Great Vacation Destinations, Inc.

Jordan Lake Preserve Corporation

Leisure Capital Corporation

Leisure Communication Network INC.

Leisurepath, INC.

Managed Assets Corporation

New England Advertising Corporation

Outdoor Traveler Destinations, LLC

Pinnacle Vacations, Inc.

 

By:  /s/Anthony M. Puleo

_________________________________________________________________Name:  Anthony
M. Puleo

Title:  Vice President and Treasurer of each of the “Guarantors listed above





[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Bluegreen Southwest One, L.P.

Bluegreen Communities of Texas, L.P.

 

By:  Bluegreen Southwest Land, Inc., as General Partner

 

 

By:  /s/Anthony M. Puleo

_________________________________________________________________Name:  Anthony
M. Puleo

___________________________________________________Title:  Vice President and
Treasurer

 

 





[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

“Lenders”

Fifth Third Bank, an Ohio banking corporation, as a Lender, as L/C Issuer, and
as Administrative Agent

By:    /s/David C. Jackson

_____________________________________________________________________Name David
C. Jackson

_________________________________________________________________Title Senior
Vice President

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Bank of America, N.A.,  as a Lender

By:    /s/Allen H. Brown

_________________________________________________________________________Name
Allen H. Brown

_________________________________________________________________Title Senior
Vice President





 

--------------------------------------------------------------------------------

 

 



Branch Banking and Trust Company,  as a Lender

By:    /s/Steve W. Whitcomb

_______________________________________________________________Name Steve W.
Whitcomb

_________________________________________________________________Title Senior
Vice President

 



[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------